Case 1:17-cv-03875-PKC-CLP Document 117 Filed 04/17/20 Page 1 of 89 PageID #: 34995




   Jeffrey D. Wohl
   415 856 7255
   jeffwohl@paulhastings.com

   April 17, 2020
   VIA ECF
   Hon. Pamela K. Chen
   United States District Judge
   United States District Court, Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201
   Re:     J ibowu v. Target Corporation , E.D.N.Y. No. 17-cv-03875 (PKC)(CLP)
   Your Honor:
   On behalf of defendant Target Corporation (“Target”), we write in response to Mr. Lesser’s
   April 10, 2020, letter regarding Scott v. Chipotle Mexican Grill, Inc., Nos. 17-2208-cv, 18-359-cv, 2020
   WL 1541069 (2d Cir. Apr. 1, 2020) (ECF 115). Of course, if the Court grants Target’s pending
   motion for summary judgment (ECF 86), that will moot plaintiff Jibowu’s motion for conditional
   certification under the FLSA. But if the Court denies summary judgment and must address
   conditional certification, then, contrary to Mr. Lesser’s suggestion, the Scott decision does not require
   this Court to grant conditional certification because plaintiff has not demonstrated that she and her
   opt-ins share common issues of law or fact material to the disposition of their FLSA claims.
           1.       Plaintiff Cannot Demonstrate That Questions Common to the Putative
                    Collective May Be Adjudicated with Common Proof, as Required by Scott.
   As the majority in Scott notes, plaintiffs seeking certification of a collective must show that common
   questions of fact or law material to the disposition of their claims can be adjudicated with common
   proof. Scott, 2020 WL 1541069, at *13 (noting that “common question” requirement of Rule 23(a)
   and “similarly situated” requirement of § 216(b) serve “comparable ends”). Otherwise, the purpose
   of § 216(b)’s “similarly situated” requirement—“efficient resolution in one proceeding of common
   issues of law and fact arising from the same alleged FLSA violation”—cannot be achieved. Id. at *9.
   For this reason, the procedural posture of Scott is highly relevant. There, the trial court previously
   had found that there were common issues that could be adjudicated with common proof,
   specifically: (1) Chipotle used a single job description for all Apprentices nationwide; (2) Chipotle
   had the same job expectations for all Apprentices nationwide; and (3) Chipotle classified as exempt
   all of the Apprentices based on a study of only four employees. Id. at *13; see also Scott v. Chipotle Mexican
   Grill, Inc., No. 12-CV-8333 (ALC)(SN), 2017 WL 1287512, at *2–3 (S.D.N.Y. Mar. 29, 2017), aff’d in
   part, vacated in part, Nos. 17-2208-cv, 18-359-cv, 2020 WL 1541069 (2d Cir. Apr. 1, 2020). However,
   the trial court later concluded that proof of individualized differences among Apprentices necessarily
   required decertification. 2017 WL 1287512, at *9. On appeal, the Scott majority did not hold that the
   evidentiary record required the trial court’s finding of commonality, or that the trial court’s finding
   necessarily led to certification of an FLSA collective. Rather, the majority held that the trial court
   erred in concluding, after finding common issues that could be adjudicated with common proof,
   that decertification was appropriate on the basis that, with the number of named and opt-in




   LEGAL_US_W # 102678927.1
Case 1:17-cv-03875-PKC-CLP Document 117 Filed 04/17/20 Page 2 of 89 PageID #: 34996




   Hon. Pamela K. Chen
   April 17, 2020
   Page 2

   plaintiffs (523), individualized differences were “axiomatic.” Scott, 2020 WL 1541069, at *13. Thus,
   the trial court’s prior conclusions of commonality were integral to the Scott majority’s conclusions
   regarding decertification.
   There has been no such predicate finding of commonality in this case, nor could there be. There is
   no single job description, and Target Core Roles documents and responsibilities vary depending on
   the type of ETL position. Dft.’s Opptn. to Mtn. for Cond. Cert. (ECF 80) (“Dft.’s Opptn.”), at 3–5.
   Plaintiff and her opt-ins concede this point. Id. at 8. Unlike the defendant in Scott, which relied on a
   study of four employees to impose a blanket exemption, Target assesses each ETL position separately
   to determine whether its expectations for the unique role support exempt classification, and then
   evaluates thousands of ETLs through the use of an annual self-audit program to ensure each individual
   ETL maintains a proper balance of exempt versus non-exempt duties. Id. at 5–6, 16 n.8.
   In the absence of uniform policies and procedures like those found in Scott, (or if, as here, the
   plaintiffs allege that formal documents like a job description do not reflect their actual duties), a
   plaintiff must show evidence of a common nationwide practice of requiring employees to perform
   non-exempt work. Id. at 19–20 (citing cases). There is a conspicuous lack of such a common
   nationwide practice here; instead, plaintiff offers a paucity of proof, based only her own experience
   and those of her handful of opt-ins. Id. at 19–24. Indeed, plaintiff and her opt-ins concede that any
   requirement to perform non-exempt work was the result of their own personal decisions or alleged
   pressure from local management teams. Id. at 6–7 (citing plaintiff’s testimony), 23 & n.14 (collecting
   cases denying certification when evidence of “nationwide” practice based solely on local practices).
   In short, to the extent there is any “common proof” offered here, it extends only so far as the ETLs
   in the same locations subject to the same local management. This limitation is wholly in accord with
   Scott’s guidance that “[i]f named plaintiffs and opt-in plaintiffs are similar in some respects material
   to the disposition of their claims, collective treatment may be to that extent appropriate ...” Scott, 2020
   WL 1541069, at *13 (emphasis supplied).
           2.       The Similarities Between ETLs on Which Plaintiff Relies Are Not Material to
                    Disposition of Their Claims as Required by S cott.
   According to the Scott majority, “party plaintiffs are similarly situated, and may proceed in a
   collective, to the extent they share a similar issue of law or fact material to the disposition of their FLSA
   claims.” Id. at *9 (emphasis supplied). The distinction between any similarity, regardless of relevance,
   and a similarity material to the classification inquiry is crucial, and that is what the majority
   emphasized in describing its standard for certification as “meaningfully circumscribed.” Id. at *9 n.4.
   Thus, it is not enough for plaintiff to point to some overlap in the various ETL job descriptions, as
   Mr. Lesser’s letter implies. Rather, consistent with long-standing authority from the Second Circuit,
   Scott’s continuing materiality requirement demands that plaintiff establish she and “potential opt-in
   plaintiffs ‘together were the victims of a common policy or plan that violated the law.’” Myers v. Hertz
   Corp., 624 F.3d 537, 555 (2d Cir. 2010) (citations omitted). The Scott decision does not change this,
   or the well-established precedent that a common policy that is lawful on its face cannot supply the
   required nexus to meet the “similarly situated” requirement because “the relevant practice that binds
   FLSA plaintiffs together is the one that is alleged to have violated the statute itself.” Guillen v.



   LEGAL_US_W # 102678927.1
Case 1:17-cv-03875-PKC-CLP Document 117 Filed 04/17/20 Page 3 of 89 PageID #: 34997




   Hon. Pamela K. Chen
   April 17, 2020
   Page 3

   Marshalls of MA, Inc., No. 09 Civ. 9575(LAP)(GWG), 2012 WL 2588771, at *1 (S.D.N.Y. July 2,
   2012).
   Here, plaintiff identifies no policy applicable to all ETLs that violates the law, or otherwise requires
   ETLs to perform duties that would render them non-exempt. To the extent that there is overlap in
   the job descriptions for the different ETL positions at issue here, those commonalities do not
   require ETLs to perform primarily exempt duties. Dft.’s Opptn. at 16–17. The same holds true for
   the training documents, the Exempt Team Member Handbook, and LOD checklists, which similarly
   instruct ETLs to perform duties consistent with their exempt classification. Id. at 16–18. Plaintiff
   cannot rely on common evidence of exempt duties and an exempt classification as a basis to argue
   for conditional certification. Finally, to the extent that plaintiff relies on planograms or other
   checklists as common policies, courts have rejected the notion that such documents require
   managers to personally perform non-exempt tasks. Id. at 18–19 (citing cases).
   Simply put, plaintiff cannot point to a single alleged commonality that is material to the disposition
   of plaintiff’s misclassification claims, because none supports the contention that ETLs are subject to
   an unlawful policy or practice.
           3.       If S cott Is Read to Create a New Standard for Conditional Certification, Its
                    Long-Term Viability Is Doubtful.
   Should this Court nevertheless agree with plaintiff that Scott loosens the “similarly-situated” standard
   for conditional certification, Target respectfully suggests that the Court defer a decision on plaintiff’s
   motion until the law is settled, as the defendant in Scott has filed a petition for rehearing/rehearing en
   banc. See Nos. 17-2208-cv, 18-359-cv (2d Cir. April 17, 2020) (ECF 177 and 102, respectively). (A
   copy of the petition is attached to this letter.) Failing that, a petition for certiorari with the Supreme
   Court is likely, because, as the Scott majority acknowledges, circuit courts around the country are split
   with regards to the application of analogies to Rule 23 to the § 216(b) analysis. See Scott, 2020 WL
   1541069, at *11. These disagreements surely will cause the full Second Circuit to take another look at
   the Scott majority’s decision, and, if necessary, for the Supreme Court ultimately to resolve the issue.
   Granting conditional certification of a collective based on a decision susceptible to such challenge
   would squander judicial resources and lead to further briefing if and when the Scott decision is
   overturned.
   We thank the Court for its attention to this matter.
   Sincerely,

   Jeffrey D. Wohl
   Jeffrey D. Wohl
   JDW:wp
   cc:     All counsel of record (via ECF)




   LEGAL_US_W # 102678927.1
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage1  of 86
                                                                  4 of 89 PageID #: 34998




           FY
                 United States Court of Appeals
                                            for the

                                 Second Circuit

          0$;&,026&277RQEHKDOIRIKLPVHOIDQGDOORWKHUVVLPLODUO\VLWXDWHG-$<
          )5$1&,6(1625&+5,67,1$-(:(/*$7(/(<.5<67$/3$5.(5
             67$&<+,**6(8)(0,$-,0(1(=0$77+(:$0(',1$
                                                                     Plaintiffs-Appellants,
              0$59,16*(25*(6)5$1&,6&20$<25*$.$7+(5,1(
          )/$1$*$1/($+7851(5-26(5$)$(//23(=-867,1*5$=81$
              &+5,6+$//(50,&+$(/&$59(50,&+$(/'0<75<.
            0$5.'$11(0,//(5$6+/(<3$03/,1$17+21<%$5721
                     %5,771(<0,//(5-$<621*2/'67(,1
                        (For Continuation of Caption See Inside Cover)
                             ±±±±±±±±±±±±±±±±±±±±±±±±±±±±±±
                  21$33($/)5207+(81,7('67$7(6',675,&7&2857
                       )257+(6287+(51',675,&72)1(:<25.


               3(7,7,21)25(1%$1&$1'3$1(/5(+($5,1*

                                                      .(1'5$1%(&.:,7+
                                                      %58&($02172<$
                                                      -2+1.$5/6+81.
                                                      0(661(55((9(6//3
                                                      :\QNRRS6WUHHW6XLWH
                                                      'HQYHU&RORUDGR
                                                        

                                                      (/,=$%(7+%8/$77851(5
                                                      0$57(1621+$6%528&. 
                                                      6,021//3
                                                      3HDFKWUHH5RDG1(6XLWH
                                                      $WODQWD*HRUJLD
                                                      $WODQWD*HRUJLD
                                                        

                                                      Attorneys for Defendants-Appellees
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage2  of 86
                                                                  5 of 89 PageID #: 34999




             $0$1'$0$5.60,&+$(/+$0,/721-26(3+)'(0$<2
           0$77+(:)/$1'(566$5$+267521*67(3+(135(,6,*//(
              0$5.$:,/6216+$:17.857=6+$.,5$+$:7+251(
         68=$11($1'(5621('0$562$5(66,02(6-(686+(51$1'(=
            /,6$-2+1621-26($6$17,$*2-26+8$&2%$10$548,&(
             0$55(521(/621-29(/$*8('2'(-(686.(//,:,1,&.
            1$7$/,$%$5.(5/8=%+(15,48(=6+$:1*5((1-2+11<
           *$63(55866(//)/,''<(0,/<*-(57621.(9,1&$//$+$1
            521$/'(&216(//2-5$/(6,$:,//,$0667$&<53(1$
            $/0$38/,'2$1'5(:-+,56&+7+(2'25(5-$&.621-5
             '$:1$.$621-$0(6/((3(5.,16,,,=$,'$257,=0$5,$
               9$/(1=9(/$1,&2/(:$776'(5(.$*$66$:$<(5,&
             %8771(5(/,=$%(7+',$=6$5$+9$/'(55$0$0$1'</
             0&/28*+/,1-(5(0<$5((6($/,6+(33$5'0$5,%(/0
             0$+(567())5,15:,1)5(<%5,$1'52*(569(521,&$
            :(//652%(5767('(0-$9,(59$/(5,2'$1,(//(5285.(
              &25(<3$8/(<&+5,67,1(06925(&+($7+(5)$16+(5
             0,&+$(/7/($&+526$/,(0(55,// 0$/(521, %,9,$1$
             (63,12=$$1*(/,&$257(*$'867,16&+5(,%(563(1&(5
          3$5.(56$5$0855$<6&2775,(*(5(':$5':5,*+7*(1(
         .$<5$1'<-$0(6'($1.(9,1=$5/(<&25(<7851%8//,9$1
         2/,9$5(6-$9,(59,//(*$66$1'5$.67(:$57/8=0$57,1(=
             $&267$.(567,1$&$**,$12(':$5'75,3/(77&$1',&(
          9$1&$03/(21$5'2&(548(,5$%5$1'21.(//(5%5$1'21
             : '25$1&$5/26()/286$85$<$*/(116+$1.&+$'
          .,16:257+<%(51$5'8(6&2%$53(5(=-$,0(6$21$-$621
            *,/%(57%5$1'21:20$&.5$&+$(/&$6&,$125866(//
           %(+50$13$75,&,$$11022'<$1'5(:.$,6%5$76621(
           3,1726(5*,2'$1,&2-8$5(=5,&$5'2*$5&,$,$+0$52/6
              6+$1(%$5721-26(3(5(=%(1-$0,1'+2:$5'$'$0
         6+(55,652%(57$)$&725-21$7+$10$59,15$&+(/63$/7+
               0$775200(/'(1,6(7$720(':$5'%2%%-+21621
           025,//21$7+$1,(/-&$0$&+2&5<67$/%(55<62&2552
         -,0(1(='$9,'(,&+0$5,$085=$'252%(57)$50(5.5,67<
           %2:(1.5,67,1/20%$5',7$11(5/5(11,1*(50$5,&(/$
            9(1785$7$5$:22'/$85$.257(*$3(5(=-$621/(,%
               0$59(=$/(*5,$&/$5,%(/9(*$5(*,1$/''29(-5
             &+5,6723+(5%$66)25'-21$7+$1675((70$10$5,$$
             $5*8(//(6'$9,'25'21(=0($*$18&52:($/%(572
            0(1'2=$&+$9(=-26+9(19(5/2167(9(1+672:((5,&
               5,26)(50$10$5&/,1$0$1$1$0-,0(1(=-(66,&$
           9,//(*$6-$0(672:16(1'-$&2%'81&$1$/(;'%3221
         '$1,(/%$5%(5.(//,(6&+2(1(0$1(5,1'85.,1*8,//(502
            0$57,1(=-5'(:$<1(*$5'1(5-(1,1(0(,61(5/$85$
           .1,*+7-26+8$'$0(521-55266$5&(6+$.,5$)5((0$1
            &$01/(%851(9,.9$1(66$$&(9('2%5$1'21*,//,66,(
           .(9,167(&.($1*(/$:,&.(,)686$1&67581.&+5,67,$1
            $50(17$0$7+(:.5(8=(5/(1$0)$08/$12'211(//
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage3  of 86
                                                                  6 of 89 PageID #: 35000

           +$55,61,&2/()$8/.1(5&$5/26)(51$1'(=%5,$1$//(1
            025$0$77+(:0&*2:$19/$',0,56*$55,'2%,$*(77,
          %5,77$1<'2:(//721<+(51$1'(=,,,67(3+(1:52%(576
              +$11$+(92<7(167$&<0-2+1621-26+8$/(2125
                5$&+$(/-$&.52%(57&6+2836+$5$/0$7/2&.
            6+$17(//(2/,9(50,*8(/0$57,1(=$0<78//,6$1'5(:
          +(77,1*(50(*$10$&,17<5(,$16$03621'(1,(1(*25(<
           9$1(66$*21=$/(=$57+85%$.(5&+$5/277(50$;:(//
           $$521+251(5$11$',//213$8/%,66(77.$</$1(:620
             $0$1'$),6+(5$/(;$1'(5'$1,(/6*$*(%(1621&25<
              76(9,9$158,=58'<181(=6+$''0(/&+,255(20$5
            *87,(55(=25,',2&$6752'(/&,'58'<9,/&+,6&25'(//
           *2')5(<+($7+(55,&+$5'6-8/,66$'289,//(&+(/6($(
            ),(/'6521$/'2$/9$5(=-$&.,(/28'(50,/.&/$8',$(
             7$</25'(5(.,$1&$17:(///(7,&,$48,17(52-(5$/
            3(11,1*7210$77+(:7'21,65<$10&$66/(5$1*(/$
           *(6$5,26&2777$)75(<1$&&58='$55(//:$5''$1,(/
               $5*20(*$1$0855$<0$77+(:6$8(56(/,=$%(7+
          +23.,16%$5%2$&$(6$56+(//<067,1621-867,1%5(('(1
         5(<1$05<(6/$5,26-(11,)(5&857,6-(66$$1'(5621-(66(
            :227(1*$%5,(/2*85$/,(5266&2770(,67(5)5(1',5$
                 *20(='$1,(/1())'$1(77(52'5,*8(=-2+11<
               0$/'21$'2$'$0',5(,6'25)-(66,&$/.$&=0$5(.
                0,&+$(/%((5-2(/0$<20(*+$1/&/26(0(/,66$
           0$57,1(=*,9217(+8(<$'$0'$9,6'8677,11,&+2/621
          52%(570&&$11*$%5,(/:+,7(-21$7+$1%28<(50,&+$(/
         6 026&+,1,-8/,($11(&257,=2$8%5<%$,5'%5,77$1<6:$
          9(521,&$0(1&+(11(7$1(/*877&$50(10',$=52%(572
         *287%(1&$0$521(*$550($*+$10&&/8*$,$*52&$,(/2
             +(51$1'(=52%(57$2.8$'-2.$5,60$5,(1,('=:,(&.,
          6&2775$05(0,/<('*$5/$85$,%$55$(5,&/(:,6-26($
           6$1&+(=3(1$'(5(.&$6(.$5/,.23,(7=&$5/26520(52
         '$55(//$1'(5621.5,67,$13,0(/,66$$/9$5$'252%(572
            60,7+3$8/$$1'25)(5(/,=$%(7++*208/$-())5(<$
           02%/(<-26+8$0,''(1'25).$</$0'$9,6&+5,63(55<
          $1'5(648,121(652:$1$$17+21<0$5,$5(<(6=$&+$5<
                  6$1)25'6$1'5$&+85&+721</$&+(/0,/721
             &+$0%(5/$,1,,,$1'5(:0&,$/:$,16$5$+(/,=$%(7+
            :,//6-$621/(9(5(1=(5,.$0$+$5*8525$0216&277
             080)25')(51$1'2%$55(72'$9,'53(558&+2185,
          $1721,2$*8,/$5-26(3+'(,9(&&+,20$5.%3$(7=6+(1,6(
           :,//,$06&$5/$0&$55$%%,$67(3+$1,(3257,//2-$0(6
            %,771(5625$<$.$1280$57+$52'5,*8(=.(9,1&+$1
            5,&+021'&)5,621$1'5,$/$56219,&725,$*87,(55(=
             5866(//$&$5$7$1872)5$1.20(5,12(',7+6,*$5$1
              0$5,1$7$<$0$5$&+(/1255,6&,$5$/+85875$&,(
         6+$/78&.+2//<.(11(//0$5.*,25'$120,&+$(/35,1*/(
            -(66,&$*$5&,$9(5(1,&(*$/9$,10$</,1/((6&+2),(/'
          *(1,)(5*(/0$15$021$5$02667(9(1+$/67($'67(9(1
            0221,&+2/(5+81'/(<'$5/(1(1,&+2/6-2+17+20$6
          *21=$/(=&2/(+2/0$1-2+1$7+$10255,6'$1,(/)(55,(
          .5,67(1.,1*$0$1'$3$6725(0,5,$0%$87,67$'211$/((
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage4  of 86
                                                                  7 of 89 PageID #: 35001

           -2+1621-2$11<$/9$5(=.</(<$1'(1%85*+$/(-$1'52
          /23(=.(/6(<:5,*+7=$.$5,$)(66,.+0$77+(:52:(''$
          -21$7+21:2/$./8,6$9(*$6$,$60$57,1(=021'5$*21
              0$5&260&$'225(%(&&$'$03+2866(3/$17021,&$
               *$5&,$'$1,(//((1*/((5,&/81'-26+3$(7=-,00<
              78&.(5$0$1'$+(15<-(66,&$'$9,(652%<1<($*(5
            .$/,1'$)/25(6-26(5257(*$-2+10)($5-$0,(/$0%
           -89(1$/9$5*$626&$53(5(,5$.</()(11(66(<&+(/6(<
                1,&$6752&$5/26$/(;,$9$/26*5$1$'26+($7+(5
            '251+(&.(53$75,&('(5)/,1*(50$57$6(55$72'(11,6
            0,*8(/25'21(=5$0265$021$/2162-26,(+$///<',$
            3,(3(55$8/&58=0,&+$(/-:22'(5,&.0(',1$&$55,(
          6:$1621 &/(0(7621 .(,6/(5%$48,5$1%5,771(<$/6721
              *$%5,(/9$648(=1,&2/('$9,6.(//<3$/(&(.'$1,(/
               +2:/,1*/8,69,'$/.5,67,19$7(6$/(;$1'5$1($/
              5,&+$5'%87&+(5,6(/$+(51$1'(=1250$3025$/(6
             67(3+$1,7:,'(//-26(5$8/%$55,26'$55</0,//('*(
          6&2770&267(//2.(11(7+-67$&<1,&+2/$67(//(=6($1
         68//,9$1-())+$%/(.5<67$/%(,1,1*/25(1$$&+$3$552
            $5$1&$67,//2-2+1-+2//$1'0$5.$*$-'$0$5,62/,
         7(//(='867,152%(57667(9(1+$67,1*6-())5(<(583$5'
            -2$11$:,//,$065<$1&+5,6723+(5)8567$%,*$,/9(*$
         :$1'$$+$5<0,&+$(/35,&(0$5,66$&22/(<&58=)/25(6
               0$77+(::(51(5*5(*25,2&$67,//25$0(/&5(632
         $17+21<(648,9(/2&7$9,2025$-$&2%1:,/'(&+5,67,$1
                 52&+$-$621$6,0211,&2/(5(&&2-2+1-2<&(
         6800(5)(/'1$7+$1)(1:,&.0,&+$(/%(5/$'-25*(/23(=
         (8$$1*(/0$5,62/5$0,5(=.(//<1,7=6&+((0,/<$&$55
               $35,//($+0,//(5 '(/62/ .$5/+$6(1'(+5/,6$%(/
             35,7&+(775<$10&,17<5($1+$5$52/21<$1(=$'$0
         &+5,67,$1(8672/,$0(',1$3$75,&,$9,//$18(9$0(5,'(7+
            (/%5(&+7-2+181'(5:22'2/*8,0$552'5,*8(=5$026
                526$5,2%(7$1&2857.5,67,1$552'5,*8(=0(/9,1
         $/9$5(=*5(*25<.$7+5<1',$=02,6(658,',$61$7+$1,(/
           '$9,'6&+1(33/('$1,(/'$/72152%(572*20(=',(6+21
              &/$5.-21$7+$1323&+2.(0$77+(:725121,&+2/$6
         ':<(5:,//,$0$9,/(6$,/,15(<(6$%5$+$0025$*$-(686
             257(*21&+5,6723+(5$$521$5067521*/8,69,&(1&,2
            &+81:<8$/0$'(/,$&$/'(5219(/$=48(=$332/21,$
          3(5(=67(9(1523(552%(57675$86%$8*+/29$1$7$</25
                $/(;,6/0$57,1(=0$57+$/25(1=2025$/(6-26(
         +(51$1'(=0,5$1'$/$85(1.(/6&+6($9(1&$<6215(**,(
         &29(562167(9(1&5$036$5$+/0(<(5$//(1&$66$1'5$
              0$/$.:,//,$0&2//,161250$257(*$.</(5,&+81
            (0,/((&$/+2810,.(67(/=(50257,0(5&$'2*815$8/
              58,=-55$8//29$72/8,6$/2162257(*21&+5,67,1$
              +2//,1*6+($'$'$1&$67,//25$026(5,&/2:9$1,$
               9$648(=-21$7+$151,&+2/-2(5267<1(-$11(//(
           .,5.:22'.2),%2660$11$7$1$(/',$=3257,//27$5$0
         *(175<&+5,67,1$*:(67*(5$/'9/$%(16.<-5)5(''<$
           ',$=9(*$6$5$*$51(50,&+$(/5,1*/()(/,3(1$9$552
           3$5,7+$1.81*6899$1-26(3+-$&2%6$/(;$1'5,$5$0$6
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage5  of 86
                                                                  8 of 89 PageID #: 35002

          6$5$+12$+-21$7+$10+$<652%(57-*$//$*+(55(1((
               323(0$&('2.$7+5<1$5067521*1,&2/(3(5.,16
               0,&+(//(+(55(5$/8,67255(6,,$0%(5/)257621
         %5$1'21025*$19,'$/,$)/25(6758-,//26$5$+3$3(-2(/
              *261(//9,9,$1$+(15,48(=$0,(0<(56'$9,'12(/
             $1'5(:3$2/,1(77,$'(/,1$6$1&+(=:$<1(&+$5/(6
             )5$1=:,//,$05'2:1$5'0,/$*5260'(/$)8(17(
            %5,'*(777+20$6-26(-$&2%6:,//,$0,/$.(&5<67$/
         7255(6(51(670',$=6+$/(77'2;,(6+$/(77'29,(%5,$1
            3 +2:(//-266(3',$=-$621.(510$'',(%5(11$1-2(
            '(77/20(/,66$626$(9$$1*(//285'(63)/25(6$1$
              '(/*2',//$7,$5$+8*+(652;$1$025$/(6)5('',(
               $+80$'$$17+21<0$1&2/$85$<%$55$&$5/26
                )5$*8$'$3(7(5&'(/*$'2%5,77$1</,1.-26(
               9,//$)5$1&2&2168(/293(5(=-26(5$0,5(=$1$
             3,0(17(/%211,(%866.(9,16&277*5$&,(/$(6&2%$5
             0257,0(5&$'2*$17+20$6%/$.('2'621:,//,$05
          0(<(55<$175$&<%5,$16+2575$)$(/(6&$/$17(-26(3+
           5267<1$1$/8,6$9,'$/-2+1(+(-'8.7+20$6:(51(5
          $6+/(<3*5((10,&+$(/,(5,1$.$7(.8=0(6.86(51(672
           %$/'(/$0$5&$50(/20(1'(=-520$5&$6,//$6-$&2%
             0$-25.$,&/$5.52',61$-$5520$5,$526$0$5.$
         7851(575,67$37$*8(<9(77('2'*(&25(<<($8*(5+$16
           5,&+7(5-26+8$*277/2%$/<66$$6+/(<&+,6+2/0%5<&(
           +$1'<*$%5,(/&$55,219(//(-2$/)5('2&8$7(%5,21(6
             $1$0$5,$+(5(',$$1$/$85$6$1&+(=,1)$17(-$,0(
                                0$1=2-$621/,6

                                                                       Plaintiffs,

                                          ± Y±

              &+,327/(0(;,&$1*5,//,1&&+,327/(6(59,&(6//&

                                                            Defendants-Appellees.
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage6  of 86
                                                                  9 of 89 PageID #: 35003




                                           TABLE OF CONTENTS

   TABLE OF CONTENTS........................................................................................... i

   TABLE OF AUTHORITIES .................................................................................... ii

   INTRODUCTORY STATEMENT ...........................................................................1

   LEGAL STANDARD................................................................................................3
   BACKGROUND .......................................................................................................3

   ARGUMENT .............................................................................................................5

            I. THE MAJORITY’S NEW TEST AUTHORIZES VIRTUALLY
               UNLIMITED COLLECTIVE ACTIONS. ..................................................5

                     A. No other court applies the majority’s test........................................6
                     B. The majority’s standard is untethered from the FLSA’s plain
                        language and purpose.......................................................................9

                     C. The majority’s cited cases do not endorse its new test. ................11
                     D. The majority’s standard increases the burden on parties and
                        dramatically restricts district courts’ discretion.............................13

            II. THE MAJORITY’S NEW TEST VIOLATES DUE PROCESS. ...........15

   CONCLUSION........................................................................................................17

   CERTIFICATE OF COMPLIANCE.......................................................................19




                                                              i
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                                      11704/17/2020, 2821699,
                                           Filed 04/17/20 PagePage7
                                                               10 of of
                                                                     8986
                                                                        PageID #: 35004




                                        TABLE OF AUTHORITIES

    Cases

    Anderson v. Cagle's, Inc.,
      488 F.3d 945 (11th Cir. 2007) ..............................................................................7

    Bouaphakeo v. Tyson Foods, Inc.,
      765 F.3d 791 (8th Cir. 2014),
      aff'd and remanded, 136 S. Ct. 1036 (2016).........................................................7
    Buehlman v. Ide Pontiac, Inc.,
      345 F. Supp. 3d 305 (W.D.N.Y. 2018).................................................................5

    Campbell v. City of Los Angeles,
      903 F.3d 1090 (9th Cir. 2018) .................................................................... passim
    Dietz v. Bouldin,
       136 S. Ct. 1885 (2016)........................................................................................14
    Espenscheid v. DirectSat USA, LLC,
      705 F.3d 770 (7th Cir. 2013) ................................................................................8

    Gardener v. W. Beef Props., Inc.,
      No. 07-CV-2345 (NGG)(JMA), 2013 WL 1629299
      (E.D.N.Y. Mar. 25, 2013) .....................................................................................6
    Gavin v. NVR Inc.,
      604 Fed. App’x 87 (2d Cir. 2015) ........................................................................7

    Halle v. W. Penn Allegheny Health Sys. Inc.,
      842 F.3d 215 (3d Cir. 2016)............................................................................7, 15

    Hernandez v. The Fresh Diet, Inc.,
      No. 12-cv-4339 (ALC)(JLC), 2014 WL 5039431
      (S.D.N.Y. Sep. 29, 2014) ................................................................................5, 16

    Hoffman v. Sbarro, Inc.,
      982 F. Supp. 249 (S.D.N.Y. 1997) .......................................................................4
    Hoffmann-La Roche Inc. v. Sperling,
      493 U.S. 165 (1989)..................................................................................... 11, 17

                                                            ii
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                                      11704/17/2020, 2821699,
                                           Filed 04/17/20 PagePage8
                                                               11 of of
                                                                     8986
                                                                        PageID #: 35005




    Indergit v. Rite Aid Corp.,
       293 F.R.D. 632 (S.D.N.Y. 2013) ..........................................................................6

    Jirak v. Abbott Labs., Inc.,
       566 F. Supp. 2d 845 (N.D. Ill. 2008) ....................................................................8

    Johnson v. Big Lots Stores, Inc.,
       561 F. Supp. 2d 567 (E.D. La. 2008)..............................................................8, 16
    Karlo v. Pittsburgh Glass Works, LLC,
      849 F.3d 61 (3d Cir. 2017)....................................................................................7

    Lindsey v. Normet,
       405 U.S. 56 (1972)..............................................................................................15

    Lloyd v. J.P. Morgan Chase & Co.,
       No. 11-CV-9305-LTS-HBP, 2015 WL 1283681 (S.D.N.Y. Mar. 20, 2015) .....14
    McEarchen v. Urban Outfitters, Inc.,
      13CV3569RRMJO, 2017 WL 3912345 (E.D.N.Y. Sept. 6, 2017) ....................16
    Mendez v. U.S. Nonwovens Corp.,
      CV 12-5583 (ADS) (SIL), 2016 WL 1306551 (E.D.N.Y. Mar. 31. 2016) ..........6

    Monroe v. FTS USA, LLC,
      860 F.3d 389 (6th Cir. 2017) ..........................................................................7, 10
    Myers v. Hertz Corporation,
      624 F.3d 537 (2d Cir. 2010)......................................................................... 2, 4, 6

    Pelczynski v. Orange Lake Country Club, Inc.,
       284 F.R.D. 364 (D.S.C. 2012) ..............................................................................7

    Roy v. Ground Package Sys., Inc.,
      353 F. Supp. 3d 43 (D. Mass. 2018) .....................................................................7

    Stevens v. HMSHost Corp.,
       10-CV-3571 ILG VVP, 2015 WL 926007 (E.D.N.Y. Mar. 4, 2015)...................6

    Thiessen v. Gen. Elec. Capital Corp.,
       267 F.3d 1095 (10th Cir. 2001) ............................................................................7



                                                             iii
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                                      11704/17/2020, 2821699,
                                           Filed 04/17/20 PagePage9
                                                               12 of of
                                                                     8986
                                                                        PageID #: 35006




    Tracy v. NVR, Inc.,
       293 F.R.D. 395 (W.D.N.Y. 2013).........................................................................7

    Tyson Foods, Inc. v. Bouaphakeo,
       136 S. Ct. 1036 (2016)........................................................................................15

    United States v. Watkins,
      940 F.3d 152 (2d Cir. 2019).................................................................................9
    Viriri v. White Plains Hosp. Med. Ctr.,
       320 F.R.D. 344 (S.D.N.Y. 2017) ..........................................................................6

    Watson v. Geren,
      587 F.3d 156 (2d Cir. 2009)..................................................................................3

    Statutes

    29 U.S.C. § 216......................................................................................... 1, 4, 10, 11
    Rules

    F.R.A.P. 35.............................................................................................................3, 6

    F.R.A.P. 40.............................................................................................................3, 7

    Treatises

    7B Charles Alan Wright et al., Fed. Prac. & Proc. Civ. § 1807 (3d ed. 2005)..........8
    William B. Rubenstein, 7 Newberg on Class Actions § 23:39 (5th ed) ....................8

    Other Authorities

    Br. of United States as Amicus Curiae, Tyson Foods, Inc. v. Bouphakeao, No. 14-
      1146 (Sup. Ct.) .......................................................................................................8

    William C. Jhaveri-Weeks et al., Class Actions Under Rule 23 and Collective
     Actions Under the Fair Labor Standards Act: Preventing the Conflation of Two
     Distinct Tools to Enforce the Wage Laws, 23 Geo. J. on Poverty L. & Pol'y 233
     (2016) .....................................................................................................................8



                                                                 iv
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage10  of 86
                                                                  13 of 89 PageID #: 35007




                            INTRODUCTORY STATEMENT

          This petition arises from the majority’s creation of a new test permitting

    certification of collective actions under the Fair Labor Standards Act (FLSA). This

    new test is not applied by any other Circuit and breaks sharply with this Circuit’s

    existing precedent. In its place, the majority installs a far more lenient standard that

    allows certification of virtually any collective action at the expense of an

    employer’s due process rights.

          Below, the district court decertified Plaintiffs’ collective action. Plaintiffs—

    516 individuals who worked in 37 states across Chipotle’s nine geographic

    regions—held vastly different levels and amounts of authority in exercising

    managerial tasks. SPA.17. That chasm of experiences made it “difficult for

    Chipotle to rely on representative proof” in defending against Plaintiffs’

    misclassification allegations. SPA.18. “[I]f a jury were to determine that one

    [Plaintiff] is properly classified as exempt in Washington under the executive or

    administrative exemptions,” the district court found, “it does not follow that all

    [Plaintiffs] would be exempt across the county.” Id. Accordingly, the district court

    found the collective was not “similarly situated,” as the FLSA requires. 29 U.S.C.

    § 216(b). It decertified the collective and dismissed all but the named Plaintiffs. Id.

          In reaching that decision, the district court gave careful consideration to the

    three factors that courts across the country have traditionally applied at the

                                               1
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage11  of 86
                                                                  14 of 89 PageID #: 35008




    decertification stage to assess whether named and opt-in plaintiffs are “similarly

    situated”: (1) the individual plaintiffs’ disparate factual and employment settings;

    (2) the defenses available to defendants which appear to be individual to each

    plaintiff; and (3) fairness and procedural considerations counseling for or against

    collective action treatment. Majority at 31. This multi-factor test is nearly

    universally applied by district courts in this Circuit, as Plaintiffs recognized here.

    See Case No. 18-359, Dkt. 43 at 29; Dkt. 70 at 5.

          On appeal, the majority reversed. On its own initiative, the panel invented a

    novel test that considers only one factor: whether plaintiffs share a single “similar

    issue of law or fact material to the disposition of their FLSA claims.” Id. at 29. The

    test rejects consideration of an employer’s individualized defenses and eschews

    analysis of the fundamental fairness and procedural considerations that must weigh

    against collective treatment in particular cases. As Judge Sullivan explained in

    dissent, the majority’s approach represents a sea change in FLSA law and

    dramatically “lowers the bar for collective actions.” Dissent at 2. It moves the

    district court from gatekeeper to bystander—restricting the district court’s inherent

    authority to manage the collective and conduct a fact-sensitive assessment of

    whether its members are in fact similarly situated, as Myers v. Hertz Corporation,

    624 F.3d 537, 554-55 (2d Cir. 2010), requires.




                                               2
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage12  of 86
                                                                  15 of 89 PageID #: 35009




          The majority’s opinion sharply breaks with Myers, with the law in other

    Circuits, and with more than a decade of established district court case law in this

    Circuit. Critically, it eliminates the fundamental fairness considerations necessary

    to safeguard and manage collective actions in accordance with due process and

    case management limitations. And it will permit certification of collective actions

    virtually as a matter of course. It installs an unworkable standard, dramatically

    lowering the proof necessary to sustain a collective at the second-step analysis.

    Majority at 38. Rehearing is necessary to address the majority’s ruling on this

    exceptionally important question of federal law.

                                   LEGAL STANDARD

          An en banc rehearing is warranted in cases “that raise issues of important

    systemic consequences for the development of the law and the administration of

    justice[,]” such as where the court has articulated an incorrect legal standard.

    Watson v. Geren, 587 F.3d 156, 160 (2d Cir. 2009); see also F.R.A.P. 35(a)(1), (2).

    Rule 40 permits a panel rehearing where the court “has overlooked or

    misapprehended” a point of law or fact. F.R.A.P. 40(a)(2).

                                     BACKGROUND

          Section 216(b)—the FLSA’s collective action provision—provides for an

    action “by any one or more employees for and in behalf of himself or themselves




                                              3
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage13  of 86
                                                                  16 of 89 PageID #: 35010




    and other employees similarly situated.” 29 U.S.C. § 216(b). Neither the term

    “similarly situated” nor the process for certifying a collective action is defined.

          This Circuit’s “clear guidance on the standard district courts should apply to

    motions seeking certification of a collective action under § 216(b)[]” requires a

    two-step process. Myers, 624 F.3d at 554 (internal quotations omitted). The first

    step permits, based on a “modest factual showing,” the district court to send notice

    to those proposed opt-ins “‘similarly situated’ to the named plaintiffs with respect

    to whether a FLSA violation has occurred.” Id. at 554-55 (quoting Hoffman v.

    Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)).

          The second step is more stringent. It requires the district court to, “on a

    fuller record, determine whether a so-called ‘collective action’ may go forward by

    determining whether the plaintiffs who have opted in are in fact ‘similarly

    situated’ to the named plaintiffs.” Id. at 555 (emphasis added). If the record reveals

    the opt-ins are not sufficiently similar, their claims “may be dismissed without

    prejudice.” Id. (citing cases).

          District courts in this Circuit applied the so-called “ad hoc test” to address

    the second step’s analysis. This flexible approach considers three factors: (1)

    individual plaintiffs’ disparate factual and employment settings; (2) defenses

    available to defendants which appear to be individual to each plaintiff; and (3)

    fairness and procedural considerations counseling for or against collective action

                                               4
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage14  of 86
                                                                  17 of 89 PageID #: 35011




    treatment. See, e.g., Buehlman v. Ide Pontiac, Inc., 345 F. Supp. 3d 305, 313

    (W.D.N.Y. 2018); Hernandez v. The Fresh Diet, Inc., No. 12-cv-4339

    (ALC)(JLC), 2014 WL 5039431, at * 3 (S.D.N.Y. Sep. 29, 2014). A more

    “stringent standard” of proof applies. Hernandez, 2014 WL 5039431, at * 3. Its

    application is near-ubiquitous among district courts in this Circuit. Majority at 31.

          Until now. The majority explicitly rejects the ad hoc test. Id. at 31-33. It

    replaces that approach with an “any similarity” test— requiring the second step to

    be satisfied by a mere showing that the named and opt-in plaintiffs “share a similar

    issue of law or fact material to the disposition of their FLSA claims”—regardless

    of any disparities amongst the collective members. Id. at 29; Dissent at 2-3.

                                       ARGUMENT

     I.   THE MAJORITY’S NEW TEST AUTHORIZES VIRTUALLY
          UNLIMITED COLLECTIVE ACTIONS.

          The majority holds that a collective action must be certified so long as

    named and opt-in plaintiffs share a single issue of law or fact material to their

    FLSA claim’s disposition—regardless of “dissimilarities in other respects[.]”

    Majority at 29. It compels a district court to certify each and every collective action

    presenting even a single common material issue, and bars consideration of

    individualized defenses, dissimilarities, or case management concerns that might

    render a collective action inefficient, unfair, or even unconstitutional. Rehearing is

    therefore necessary.

                                              5
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage15  of 86
                                                                  18 of 89 PageID #: 35012




                 A.     No other court applies the majority’s test.

          The majority’s approach implicitly overrules this Court’s precedent by

    dismantling Myers’s two-step process for assessing certification. It collapses

    Myers’s second step into its first—requiring in effect no additional showing to

    certify a collective beyond the first step’s “modest factual showing” of a “common

    policy or plan that violated the law.” 624 F.3d at 555 (quotations omitted). The

    second step requirement that plaintiffs make a showing “in fact” on a “fuller

    record” that they are similarly situated no longer exists if a mere showing of a

    single issue of law or fact is sufficient to satisfy that inquiry too. Id. En banc

    review is therefore warranted on this basis alone. F.R.A.P. 35(a)(1).

          The majority’s opinion abrogates years of established district court case law

    routinely applying the ad hoc test. See, e.g., Viriri v. White Plains Hosp. Med. Ctr.,

    320 F.R.D. 344, 352 (S.D.N.Y. 2017); Indergit v. Rite Aid Corp., 293 F.R.D. 632,

    639 (S.D.N.Y. 2013); Mendez v. U.S. Nonwovens Corp., CV 12-5583 (ADS) (SIL),

    2016 WL 1306551, at *3 (E.D.N.Y. Mar. 31. 2016); Stevens v. HMSHost Corp.,

    10-CV-3571 ILG VVP, 2015 WL 926007, at *2 (E.D.N.Y. Mar. 4, 2015);

    Gardener v. W. Beef Props., Inc., No. 07-CV-2345 (NGG)(JMA), 2013 WL

    1629299, at *4 (E.D.N.Y. Mar. 25, 2013).1



          1
            This Circuit, in an unpublished summary decision, has at least once
    implicitly endorsed the ad hoc test. See Gavin v. NVR Inc., 604 Fed. App’x 87, 88
                                              6
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage16  of 86
                                                                  19 of 89 PageID #: 35013




          Critically, it places this Circuit at odds with virtually every other Circuit to

    have addressed the issue, all of which permit district courts to consider important

    dissimilarities between members of the collective, as well as a defendant’s ability

    to litigate individualized defenses. See, e.g., Karlo v. Pittsburgh Glass Works, LLC,

    849 F.3d 61, 85 (3d Cir. 2017) (holding district courts considering whether to

    allow collective actions under § 216(b) should weigh relevant similarities between

    plaintiffs against relevant dissimilarities, including the existence of individualized

    defenses); see also Monroe v. FTS USA, LLC, 860 F.3d 389, 397-98 (6th Cir.

    2017); Halle v. W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 226 (3d Cir.

    2016); Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 796 (8th Cir. 2014), aff'd

    and remanded, 136 S. Ct. 1036 (2016); Anderson v. Cagle's, Inc., 488 F.3d 945,

    953 (11th Cir. 2007); Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102-

    03 (10th Cir. 2001); see also Roy v. Ground Package Sys., Inc., 353 F. Supp. 3d

    43, 67 (D. Mass. 2018); Pelczynski v. Orange Lake Country Club, Inc., 284 F.R.D.

    364, 368 (D.S.C. 2012); Jirak v. Abbott Labs., Inc., 566 F. Supp. 2d 845, 848 (N.D.




    (2d Cir. 2015) (summary order) (affirming for “substantially the reasons provided
    by the District Court” in Tracy v. NVR, Inc., 293 F.R.D. 395, 397 (W.D.N.Y.
    2013), which applied the ad hoc test); see F.R.A.P. 40(a)(1).
                                              7
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage17  of 86
                                                                  20 of 89 PageID #: 35014




    Ill. 2008); Johnson v. Big Lots Stores, Inc., 561 F. Supp. 2d 567, 573 (E.D. La.

    2008). 2

          The Seventh Circuit goes further, mandating that district courts consider

    individualized differences among plaintiffs by applying Rule 23’s standards to

    collective actions. See Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 772 (7th

    Cir. 2013) (“[T]here isn't a good reason to have different standards for the

    certification of the two different types of action.”). The majority creates a rule

    dramatically at the other extreme, deepening a stark circuit conflict acknowledged

    by courts, the Department of Labor, and distinguished commentators.3




          2
              Numerous other authorities and commentators recognize the prevailing rule
    is that district courts should consider dissimilarities and individualized defenses in
    deciding whether second-step certification is warranted. See Br. of United States as
    Amicus Curiae at 30, Tyson Foods, Inc. v. Bouphakeao, No. 14-1146 (Sup. Ct.)
    (noting that courts consider factors including individualized defenses); 7B Charles
    Alan Wright et al., Fed. Prac. & Proc. Civ. § 1807 (3d ed. 2005) (same); William
    B. Rubenstein, 7 Newberg on Class Actions § 23:39 (5th ed) (same).
            3
              See, e.g., Majority at 35-36 (noting circuit split with a “but see” signal); Br.
    of United States as Amicus Curiae at 30, Tyson Foods, Inc. v. Bouphakeao, No.
    14-1146 (Sup. Ct.) (same); Campbell v. City of Los Angeles, 903 F.3d 1090, 1111
    (9th Cir. 2018) (identifying and discussing circuit split based on “two approaches
    to the ‘similarly situated’ requirement”); 7B Fed. Prac. & Proc. § 1807 (discussing
    circuit split); 7 Newberg on Class Actions § 23:39 n.7 (acknowledging circuit split
    with a “rejected by” signal); William C. Jhaveri-Weeks et al., Class Actions Under
    Rule 23 and Collective Actions Under the Fair Labor Standards Act: Preventing
    the Conflation of Two Distinct Tools to Enforce the Wage Laws, 23 Geo. J. on
    Poverty L. & Pol'y 233 (2016) (discussing circuit split).
                                                 8
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage18  of 86
                                                                  21 of 89 PageID #: 35015




          The majority’s sharp break with precedent both within and outside this

    Circuit underscores the need for en banc review.

                 B.     The majority’s standard is untethered from the FLSA’s
                        plain language and purpose.
          Section 216(b) does not define “similarly situated.” As Judge Sullivan

    observes, this leaves the phrase to be interpreted consistent with principles of

    statutory interpretation and district courts’ reasoned judgment. Dissent at 1-2. It is

    a “cardinal rule” that “statutory language must be read in context since a phrase

    gathers meaning from the words around it.” United States v. Watkins, 940 F.3d

    152, 165-66 (2d Cir. 2019) (quotations omitted). The majority’s decision to equate

    “similarly situated” with “any material similarity” runs afoul of this rule.

          As Judge Sullivan explains, both ordinary English and “[c]ommon sense

    would suggest that ‘similarly situated’” does not mean the “sharing of a single”

    trait. Dissent at 2-3. Rather, “the existence of multiple dissimilarities [is] highly

    relevant” to determining whether a group of people are “similarly situated.” Id. at

    3. Indeed, at the most basic level, any two people employed by the same employer

    share a “material similarity” (the identity of their employer), but that obviously

    cannot make them “similarly situated” for purposes of the FLSA—at least not

    without reducing the certification prerequisite to a nullity. In demanding that

    collective actions be pursued only by those “similarly situated,” Congress must

    therefore necessarily have intended more than just a single “material similarity.”

                                               9
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage19  of 86
                                                                  22 of 89 PageID #: 35016




          Rather, the plain language of the provision requires courts to consider all

    relevant similarities and dissimilarities and come to a reasoned determination as to

    whether the putative collective’s members are “similarly situated” overall. And in

    conducting this analysis, courts must keep in mind the purpose of the “core

    inquiry[]”—to determine whether “plaintiffs [are] similarly situated such that their

    claims of liability and damages can be tried on a class-wide and representative

    basis[.]” Monroe, 860 F.3d at 416-17 (Sutton, J., concurring in part and dissenting

    in part (citing Fed. Prac. & Proc. § 1807) (italics in original)).

          The statutory context and surrounding language of Section 216(b)’s

    “similarly situated” requirement also indicates a more searching inquiry than the

    majority’s test requires. Section 216(b) permits a collective action by an

    “employee or employees affected” by an employer’s alleged violation of sections

    206 and 207 (minimum wage and overtime violations). Accordingly, the “similarly

    situated” requirement cannot be satisfied by, for example, a common policy that

    affects employees in significantly different ways.

          The majority’s test, by contrast, permits certification of collectives

    “affected” very differently by an employer’s alleged violation. That test simply

    cannot be reconciled with the surrounding language in § 216(b).

          The majority’s test is also inconsistent with the purpose of § 216(b)’s

    collective action mechanism. The Portal-to-Portal Act of 1947, incorporating the

                                               10
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage20  of 86
                                                                  23 of 89 PageID #: 35017




    collective action mechanism into the FLSA, was enacted in response “to excessive

    litigation spawned by plaintiffs lacking a personal interest in the outcome [of an

    FLSA suit],” with “the purpose of limiting private FLSA plaintiffs to employees

    who asserted claims in their own right and freeing employers of the burden of

    representative actions.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 173

    (1989).

          Undermining that intent, the majority’s new test does the opposite. It permits

    a court to end its second-step inquiry on a single allegation of common fact or law

    material to an FLSA claim—without regard for whether that allegation actually

    similarly affected named and opt-in plaintiffs.

          By equating ‘similarly situated’ with ‘any material similarity’ in

    contradiction to § 216(b)’s plain language, and by lessening the burden to bring a

    collective action, the majority’s test runs afoul of both § 216(b)’s plain language

    and purpose. As such, it is legally erroneous and should be rejected.

                 C.    The majority’s cited cases do not endorse its new test.

          The majority’s broad statement that Campbell v. City of Los Angeles, 903

    F.3d 1090 (9th Cir. 2018), “endorse[s]” its new standard is incorrect. Majority at

    29; Dissent at 5 (noting Campbell “arguably supports the majority’s expansive

    ‘similarly situated’ requirement.” (emphasis added)).




                                             11
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage21  of 86
                                                                  24 of 89 PageID #: 35018




          Campbell concerned decertification orders in two related collective actions

    brought by police officers alleging that a common, unwritten policy discouraging

    overtime reporting existed. 903 F.3d at 1099. Despite certain broad language in the

    opinion, Campbell does not embrace the majority’s extreme “any similarity” test.

    Indeed, the Ninth Circuit concluded that the police officers’ experiences—while

    framed as a similar factual allegation—were too dissimilar to support collective

    treatment.

          Campbell thus offers no legitimate support for the majority’s expansive new

    standard. Instead, the majority takes Campbell’s use of the term “similar issue of

    law or fact” out of context, while disregarding the rest of Campbell’s reasoning

    encouraging at least some examination of dissimilarities, and permitting a

    collective to be decertified where, as here, no material dispute could be heard on a

    collective basis. Id. at 1115-16 (“A ‘collective’ action in which, as a practical

    matter, no material dispute truly could be heard on a collective basis would hardly

    be consistent with the FLSA’s remedial purpose.” (emphasis added)). Indeed,

    where the “collective mechanism is truly infeasible,” Campbell directs

    decertification should be permitted. Id. at 1116, 1117 n.21 (further clarifying that it

    did “not intend to preclude the district courts from employing, if they wish,” a

    modified version of the ad hoc test).




                                              12
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage22  of 86
                                                                  25 of 89 PageID #: 35019




          The majority’s decision therefore goes much further than even the Ninth

    Circuit did in encouraging the permissive certification of collective actions. Nor, as

    the dissent correctly points out, do any of the majority’s other cited cases endorse

    an approach prohibiting consideration of the opt-ins’ differences or other

    procedural and fairness considerations. Dissent at 4-5. To the contrary, the

    majority breaks from the approaches adopted in every other Circuit.

                 D.     The majority’s standard increases the burden on parties
                        and dramatically restricts district courts’ discretion.
          The majority’s standard disproportionally increases the costs and burden on

    employers. After step one certification, plaintiffs may be entitled to nationwide

    class discovery, including massive productions of employee files, timekeeping, and

    payroll records, training materials, handbooks and management procedures, and

    unlimited depositions. Employers must also conduct individualized discovery of

    potentially hundreds or thousands of opt-ins to determine whether, in fact, the

    collective is similarly situated and to explore potential individualized defenses.4

    See, e.g., Lloyd v. J.P. Morgan Chase & Co., No. 11-CV-9305-LTS-HBP, 2015




          4
            Here, for example, the parties conducted over 100 depositions and gathered
    approximately 250 declarations, in addition to the nearly four years of written
    discovery and document production that occurred. JA.1508; see also Campbell,
    903 F.3d at 1103 (noting that discovery following the step one certification
    decision was “extensive [and] lasted several years[]”).
                                             13
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage23  of 86
                                                                  26 of 89 PageID #: 35020




    WL 1283681, at *2 (S.D.N.Y. Mar. 20, 2015) (collecting cases of courts that have

    permitted individualized discovery of all opt-ins).

          The majority’s new lenient standard does not dispense with this discovery. It

    instead ensures that, after discovery is complete, the collective will virtually

    always be certified—rendering the entire process an enormous waste of resources.

    Knowing the action is likely to be certified at the second step, parties will conduct

    even more discovery to prevent a trial involving hundreds or thousands of opt-ins,

    all with individualized defenses and damages.

          The majority’s standard also increases the burden on district courts. Absent

    the ability to consider case management practicalities, courts will be forced to

    grapple with trials consisting of hundreds or thousands of opt-ins. In

    misclassification cases like this one with varied management and performance

    practices, practically every opt-in would be required to testify to meet their burdens

    on liability and damages. The impracticalities of that scenario are overwhelming.

          Finally, the majority improperly impinges on the district courts’ “inherent

    authority to manage their dockets and courtrooms with a view toward efficient and

    expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016).

    District courts should be permitted to exercise their discretion to find such a

    proceeding unworkable—a right even the Ninth Circuit in Campbell recognized.

    903 F.3d at 1117 n.21. As the dissent notes, “it seems obvious that an assessment

                                              14
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage24  of 86
                                                                  27 of 89 PageID #: 35021




    of whether plaintiffs are ‘similarly situated’ requires” consideration of “the myriad

    of factors – including both similarities and dissimilarities – at play in a given case.”

    Dissent at 5. The majority’s circumscription of its inherent authority to engage in

    that analysis presents a question of exceptional importance warranting rehearing.

    II.    THE MAJORITY’S NEW TEST VIOLATES DUE PROCESS.

           Any standard for certifying a collective must consider the fundamental due

    process rights that a case based on collective, or representative, proof necessarily

    presents. These include the “degree of fairness and procedural impact” of

    certifying an action and whether defenses to each individual opt-in’s claim will be

    lost if an employer is forced to defend the claims as a collective. Halle, 842 F.3d at

    226.

           The necessity of these inquiries is plain: to protect the employer’s due

    process rights where the employer will not have an opportunity to examine each

    opt-in as to the basis for his or her claim. As the Supreme Court has long held,

    “[d]ue process requires that there be an opportunity to present every available

    defense.” Lindsey v. Normet, 405 U.S. 56, 66 (1972). It is fundamentally unfair—

    and unconstitutional—to permit a group of plaintiffs to pursue their claims

    collectively, via representative proof, in circumstances that would deprive a

    defendant of defenses it would have if the plaintiffs were instead proceeding

    individually. See Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1047 (2016)


                                              15
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage25  of 86
                                                                  28 of 89 PageID #: 35022




    (recognizing that a collective proceeding must not “deprive” a defendant of its

    “ability to litigate individual defenses”).

          Only when members of a collective have no significant dissimilarities will

    the aggregation of their claims comport with an employer’s due process rights and

    not infringe upon the employer’s ability to litigate individualized defenses. That is

    because “significant variations among the named and opt-in plaintiffs, as to both

    the amount of exempt work they performed and the level of managerial authority

    they exercised…make it unduly difficult for [the employer] to counter the claims

    against it using ‘representative’ proof.” McEarchen v. Urban Outfitters, Inc.,

    13CV3569RRMJO, 2017 WL 3912345, at *2 (E.D.N.Y. Sept. 6, 2017).

          In other words, “a defendant ‘cannot be expected to come up with

    ‘representative’ proof when the plaintiffs cannot reasonably be said to be

    representative of each other.’” Hernandez, 2014 WL 5039431, at *6 (quoting

    Johnson, 561 F. Supp. 2d at 587); cf. Tyson Foods, Inc., 136 S. Ct. at 1048

    (holding that representative proof was permissible only because employees were

    “similarly situated” such that they could have “prevailed in an individual suit”

    relying on that same evidence).

          The majority’s new standard offers no alternative analysis and makes those

    concerns irrelevant. Majority at 29; Dissent at 3 (noting “neither plaintiffs nor the

    court will be significantly benefited if plaintiffs were allowed to proceed

                                                  16
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage26  of 86
                                                                  29 of 89 PageID #: 35023




    collectively despite having drastically different material facts or different legal

    claims simply because they share a single common fact or legal issue.” (citing

    Hoffman-La Roche, 493 U.S. at 170)). Permitting plaintiffs with significant

    dissimilarities to proceed as a collective based on a single “material similarity”

    deprives employers of their due process right to litigate individual defenses. The

    majority’s holding will make due process violations the norm in FLSA actions in

    this Circuit. That reality underscores the necessity of en banc review.

                                       CONCLUSION

          For the reasons set forth above, en banc and panel rehearing should be

    granted.




                                              17
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage27  of 86
                                                                  30 of 89 PageID #: 35024




    Dated: April 17, 2020

                              Respectfully submitted,




                              By:     /s/ Kendra N. Beckwith
                                      Kendra N. Beckwith
                                      Bruce A. Montoya
                                      John K. Shunk
                                      MESSNER REEVES LLP
                                      1430 Wynkoop Street, Suite 300
                                      Denver, Colorado 80202
                                      Telephone: (303) 623-1800
                                      Facsimile: (303) 623-0552

                                      Elizabeth Bulat Turner
                                      MARTENSON, HASBROUCK & SIMON LLP
                                      3379 Peachtree Road, N.E., Suite 400
                                      Atlanta, Georgia 30326
                                      Telephone: (404) 909-8100
                                      Facsimile: (404) 909-8120

                                      Attorneys for Chipotle Mexican Grill, Inc. and
                                      Chipotle Services, LLC




                                           18
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage28  of 86
                                                                  31 of 89 PageID #: 35025




                            CERTIFICATE OF COMPLIANCE

          I certify that this Petition for En Banc and Panel Rehearing complies with

    the type-written limitations of F.R.A.P. 35(b)(2)(A) and F.R.A.P. 40(b) because,

    excluding the parts of the petition exempted by F.R.A.P. 32(f), the brief contains

    3,768 words and is contained within a single document. F.R.A.P. 35(b)(3).

          I certify that this petition complies with the typeface requirements of

    F.R.A.P. 32(a)(5), the typestyle requirements of F.R.A.P. 32(a)(6), and the form

    requirements of Fed. R. App. P. 32(c)(2) because the petition has been prepared

    using Microsoft Word 2010 in 14-point Times New Roman font.

    Dated: April 17, 2020



                                                  /s/ Kendra N. Beckwith
                                                  Kendra N. Beckwith




                                             19
              Case 17-2208, Document
Case 1:17-cv-03875-PKC-CLP           177,
                              Document 11704/17/2020,  2821699,
                                             Filed 04/17/20 PagePage29  of 86
                                                                  32 of 89 PageID #: 35026




                            23,1,21$1'',66(17
                 Case
                  Case17-2208,
                        18-359,Document
   Case 1:17-cv-03875-PKC-CLP  Document 177,
                                 Document92,
                                          11704/01/2020,
                                             04/17/2020, 2812001,
                                                          2821699,
                                                Filed 04/17/20 PagePage1
                                                                   Page30
                                                                     33 ofof89
                                                                            of
                                                                             4986
                                                                               PageID #: 35027




       17-2208, 18-359
       Scott v. Chipotle Mexican Grill, Inc.


                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT


                                                  August Term 2018

                     (Argued: February 13, 2019                      Decided: April 1, 2020)

                                               Nos. 17-2208-cv, 18-359-cv


            MAXCIMO SCOTT, on behalf of himself and others similarly situated, JAY
           FRANCIS ENSOR, CHRISTINE JEWEL GATELEY, KRYSTAL PARKER, STACY HIGGS,
                           EUFEMIA JIMENEZ, MATHEW A. MEDINA,

                                                                Plaintiffs-Appellants,

                                                           v.

                                         CHIPOTLE MEXICAN GRILL, INC.,
                                           CHIPOTLE SERVICES, LLC,
                                                                Defendants-Appellees. *


                           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF NEW YORK


       Before:
                                  PARKER, CHIN, and SULLIVAN, Circuit Judges.




       *        An additional 516 plaintiffs are listed in the attached Appendix.



CERTIFIED COPY ISSUED ON 04/01/2020
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage2
                                                                Page31
                                                                  34 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35028




                 Appeal from an opinion and order of the United States District

    Court for the Southern District of New York (Carter, J.) in this hybrid class and

    collective action brought on behalf of employees of a national restaurant chain

    who claim they were denied overtime wages because they were misclassified as

    exempt employees. The district court denied the employees' motion for class

    certification and granted the employer's motion to decertify the conditionally

    certified collective action. The employees appeal, contending that the district

    court erred in (1) denying class certification on the basis of a lack of

    predominance and superiority, and (2) granting decertification of the collective

    action on the ground that the named plaintiffs and opt-in plaintiffs are not

    similarly situated.

                 AFFIRMED IN PART and VACATED IN PART.


                 Judge SULLIVAN CONCURS IN PART and DISSENTS IN PART in a
                 separate opinion.


                              RACHEL BIEN (Justin M. Swartz, Melissa L. Stewart, on
                                  the brief), Outten & Golden LLP, New York, New
                                  York; Paolo Chagas Meireles, Shavitz Law Group,
                                  P.A., Boca Raton, Florida; Brian Scott Schaffer,
                                  Fitapelli & Schaffer, LLP, New York, New York,
                                  for Plaintiffs-Appellants.




                                               2
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage3
                                                                Page32
                                                                  35 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35029




                              RICHARD J. SIMMONS (Lisa M. Lewis, Brian D. Murphy,
                                   on the brief), Sheppard, Mullin, Richter &
                                   Hampton LLP, Los Angeles, California, New
                                   York, New York; Bruce A. Montoya, John Karl
                                   Shunk, Kendra N. Beckwith, Messner Reeves
                                   LLP, Denver, Colorado, for Defendants-Appellees.
                                                  ___________

    CHIN, Circuit Judge:

                 Plaintiffs-appellants are seven named plaintiffs representing six

    putative classes under Federal Rule of Civil Procedure 23(b)(3) (the "class

    plaintiffs"). Plaintiffs-appellants also sue on behalf of themselves and 516

    individuals who opted in to a conditionally certified collective action (the

    "collective plaintiffs") pursuant to the Fair Labor Standards Act (the "FLSA"), 29

    U.S.C. § 216(b). Class plaintiffs are current and former "Apprentices" of

    defendants-appellees Chipotle Mexican Grill, Inc. and Chipotle Services, LLC

    (together, "Chipotle") who allege that Chipotle misclassified them as exempt

    employees in violation of the labor laws in six states. Collective plaintiffs are

    current and former Chipotle Apprentices who allege that Chipotle misclassified

    them as exempt employees in violation of the FLSA. As a result of Chipotle's

    purported misclassification, plaintiffs-appellants contend that they were

    unlawfully denied overtime wages required under state and federal law.




                                              3
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage4
                                                                Page33
                                                                  36 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35030




                 On March 29, 2017, the district court denied class plaintiffs' class

    certification motion on the grounds that class plaintiffs failed to meet the

    predominance and superiority requirements of Rule 23(b)(3). Scott v. Chipotle

    Mexican Grill, Inc., No. 12-cv-8333, 2017 WL 1287512, at *3-8 (S.D.N.Y. Mar. 29,

    2017). In the same decision, the district court granted Chipotle's motion to

    decertify the collective action on the grounds that collective plaintiffs failed to

    establish that opt-in plaintiffs were "similarly situated" to the named plaintiffs as

    required for collective treatment under the FLSA. Id. at *8-9.

                 On appeal, class plaintiffs principally argue that the district court

    relied on erroneous law and clearly erroneous facts in determining that common

    questions of law or fact did not predominate. Collective plaintiffs contend that

    the district court erred in decertifying the collective action because it relied on an

    erroneous view of the law -- namely, that the FLSA's "similarly situated" inquiry

    "mirrors" the Rule 23 analysis in rough proportion to the number plaintiffs who

    have chosen to opt-in. For the reasons set forth below, we affirm the district

    court's order denying class certification, vacate the district court's order

    decertifying the collective action, and remand for further proceedings.




                                              4
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage5
                                                                Page34
                                                                  37 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35031




                                    BACKGROUND

    A.    The Facts

                Chipotle operates over 2,000 restaurants in the United States,

    serving burritos, tacos, salads, and more. To manage and operate its stores,

    Chipotle employs both salaried and hourly workers. There are three categories

    of salaried employees -- Restauranteurs, General Managers, and Apprentices --

    not all of whom are necessarily employed at each Chipotle location. Chipotle

    locations also hire hourly workers, namely Service Managers, Kitchen Managers,

    and crew. As of 2016, Apprentices earned a salary of between $38,000 and

    $51,500 and were eligible for benefits such as bonuses, paid vacation, insurance,

    and retirement plans.

                Chipotle describes the "principal responsibilities" of the Apprentice

    position as "[l]eading the restaurant team in successful day-to-day operations";

    "[a]cting as General Manager when General Manager is not present"; "[t]raining

    and developing the restaurant team"; "[e]suring that employees are paid

    properly, receive appropriate benefits, and are prepared for additional career

    opportunities"; "[i]dentifying talent, interviewing, and hiring new Crew";

    "[p]articipating in personnel decisions regarding the restaurant team"; "[w]riting



                                             5
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage6
                                                                Page35
                                                                  38 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35032




    schedules that meet the needs of the business"; "[a]ssisting the General Manager

    in performing administrative duties including payroll, inventory, food ordering,

    proper cash handling, etc."; "[s]uccessfully communicating company

    changes/focus to the team"; "[b]uilding sales and managing the restaurant

    budget"; "[m]aintaining a clean restaurant with excellent quality food and

    customer service"; and "[m]aintaining cleaning and sanitation standards within

    the restaurant." J. App'x at 4246; see also id. at 4250. The parties dispute whether

    Apprentices are in training to become General Managers.

                 In or around 2011, Chipotle hired a consultant to opine on the

    exempt status of Apprentices -- that is, whether Apprentices were entitled to

    overtime or were considered "executive" or "managerial" employees and were

    therefore exempt from state and federal overtime laws. After reviewing

    Chipotle's uniform job description and conducting interviews with Apprentices

    at various locations, the consultant concluded that the Apprentice position is

    uniformly exempt from state and federal overtime laws based on the “wage and

    hour” definition of an Executive. The consultant looked to the following range of

    tasks of Apprentices in making this determination: (1) hiring and firing, (2)

    training, (3) scheduling, (4) payroll processing, (5) writing and conducting



                                              6
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage7
                                                                Page36
                                                                  39 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35033




    performance reviews, (6) documenting performance, (7) cash handling, (8)

    managing employees during manager's absence, and (9) communicating

    corporate changes. The consultant's report notes that although Apprentices

    assist with manual labor, the majority of Apprentice time is spent managing the

    day-to-day activities of the restaurant. Chipotle thereafter classified all

    Apprentices throughout the country (except those in California) as exempt from

    the overtime provisions of the FLSA and related state overtime laws based on

    their salary, their actual duties, and Chipotle's reasonable expectations regarding

    the duties performed.

    B.    Procedural History

                 Plaintiff-appellant Maxcimo Scott filed the initial complaint in this

    case on November 15, 2011. Following a series of amendments to the pleadings

    joining additional plaintiffs and adding claims, on February 10, 2015, plaintiffs-

    appellants filed the operative third amended complaint, which alleges that

    Chipotle misclassified its Apprentice workers and denied them overtime pay in

    violation of the FLSA as well as state laws in Colorado, Illinois, Missouri, New

    York, North Carolina, and Washington. Class plaintiffs purport to represent six




                                              7
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage8
                                                                Page37
                                                                  40 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35034




    classes totaling approximately 1,600 Apprentices 1 who worked at Chipotle

    locations in the six states. Collective plaintiffs consist of the seven named

    plaintiffs and 516 opt-in plaintiffs who affirmatively consented to joining the

    FLSA suit after the district court conditionally certified the collective action on

    June 30, 2013.

                 On May 9, 2016, following several years of discovery -- including the

    taking of over 80 depositions and the submission of over 240 declarations --

    Chipotle moved to decertify the collective action on the grounds that the named

    plaintiffs are not similarly situated to the opt-in plaintiffs. That same day, class

    plaintiffs moved to certify six Rule 23(b)(3) classes corresponding to the six states

    in which the class representatives worked. On March 29, 2017, the district court

    issued an opinion and order denying class plaintiffs' motion for class certification

    and granting Chipotle's motion to decertify the collective action. See generally

    Scott, 2017 WL 1287512. As to the motion for class certification, the district court

    held that although class plaintiffs satisfied Rule 23(a)'s threshold requirements of

    numerosity, commonality, typicality, and adequacy, Scott, 2017 WL 1287512, at



    1      The approximate number of represented individuals are based on May 2016
    estimates generated by Chipotle's Compliance and Field People Support Director. This
    figure may have changed because the classes are defined to include Apprentices
    employed through "the date of final judgment."
                                              8
              Case
               Case17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP  Document 177,
                              Document92,
                                       11704/01/2020,
                                          04/17/2020, 2812001,
                                                       2821699,
                                             Filed 04/17/20 PagePage9
                                                                Page38
                                                                  41 ofof89
                                                                         of
                                                                          4986
                                                                            PageID #: 35035




    *3, they failed to satisfy Rule 23(b)(3)'s requirements of predominance and

    superiority, id. at *4-8. According to the district court, class plaintiffs established

    commonality because "the question of whether Apprentices were misclassified as

    exempt employees is common to all class members [and] can be answered with

    common proof." Id. at *3. The court based this determination on the fact that (1)

    "Chipotle uniformly classified all Apprentices as exempt," (2) "Chipotle has an

    expectation that the core duties of the apprentice is the same regardless of the

    market in which an Apprentice works," and (3) "Chipotle uses a single job

    description for all Apprentices that lists 'principal accountabilities.'" Id. The

    district court found these facts to be "unquestionably probative of whether an

    employee is properly classified as exempt." Id. (internal quotation marks

    omitted).

                 Ultimately, however, the district court concluded that these common

    questions were outweighed by individualized ones surrounding each plaintiff's

    primary duty under Labor Department regulations. Id. at *4. The district court

    summarized each of the named plaintiffs' testimony regarding their primary

    duty and found the testimony to be "internally inconsistent and distinguishable."

    Id. It also analyzed the testimony of the opt-in plaintiffs as to a number of the



                                               9
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page10
                                                            PagePage39
                                                                  42 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35036




    relevant Labor Department criteria for determining exemptions -- involvement in

    personnel decisions, scheduling authority, employee supervision and training,

    and amount of time spent on managerial tasks -- and found that the testimony

    "rang dissonantly from the record," as some Apprentices recounted

    independently running their own stores while others testified to exercising very

    few, if any, managerial duties. Id. at *4-7. Thus, while the "Apprentices' range of

    managerial tasks" and "range of manual labor tasks" were "similar," the district

    court concluded that the "disparate accounts from Apprentices" and the

    "individualized proof . . . needed to establish each class member's entitlement to

    relief" rendered class plaintiffs' claims ill-suited to the class action procedures of

    Rule 23(b)(3). Id. at *4, 8.

                  With respect to Chipotle's motion to decertify the collective action,

    the district court considered whether named plaintiffs were "similarly situated"

    to the opt-in plaintiffs by considering the following factors: "(1) disparate factual

    and employment settings of the individual plaintiffs; (2) defenses available to

    defendants which appear to be individual to each plaintiff; and (3) fairness and

    procedural considerations counseling for or against collective action treatment."




                                              10
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page11
                                                            PagePage40
                                                                  43 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35037




    Id. at *8 (citing Hernandez v. Fresh Diet, Inc., No. 12-cv-4339, 2014 WL 5039431, at

    *3 (S.D.N.Y. Sept. 29, 2014)). 2

                  In analyzing the first factor -- disparate employment settings -- the

    district court noted that "[c]ourts have recognized that the 'similarly situated'

    analysis for purposes of the FLSA certification can be viewed, in some respects,

    as a sliding scale. In other words, the more opt-ins there are in the class, the

    more the analysis under § 216(b) will mirror the analysis under Rule 23." Id.

    (quoting Indergit v. Rite Aid Corp., 293 F.R.D. 632, 651 (S.D.N.Y. 2013)). The court

    then concluded that "Apprentices had vastly different levels and amounts of

    authority in exercising managerial tasks" and noted that "disparities in job

    duties" are "axiomatic considering that the 516 opt-in plaintiffs worked at 37

    states across Chipotle's nine geographic regions." Id. at *8-9. The district court

    considered the second and third factors -- defenses and procedural fairness --

    together, and concluded that "it would be difficult for Chipotle to rely on

    'representative proof' while asserting its defenses." Id. at * 9. Accordingly, the




    2      In doing so, the district court was applying the second step of the two-tier
    approach to determining whether named plaintiffs are similarly situated to op-in
    plaintiffs. See Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016). See
    pp. 27-28 infra. The district court had applied step one when it conditionally certified
    the collective action on June 30, 2013.
                                                   11
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page12
                                                            PagePage41
                                                                  44 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35038




    district court held that the named plaintiffs were not similarly situated to opt-in

    plaintiffs and ordered the conditionally certified collective action to be

    decertified and the claims of the opt-in plaintiffs to be dismissed without

    prejudice. Id. at *9

                 This appeal followed. We granted class plaintiffs leave to appeal the

    denial of class certification pursuant to Rule 23(f), and we granted collective

    plaintiffs leave to appeal pursuant to 28 U.S.C. § 1292(b).

                                       DISCUSSION

                 We begin with an overview of hybrid FLSA and state overtime

    misclassification suits. We then discuss the district court's denial of class

    certification and decertification of the FLSA collective action in turn.

    I.    Hybrid Class and Collective Actions

                 "Because FLSA and [state law] claims usually revolve around the

    same set of facts, plaintiffs frequently bring both types of claims together in a

    single action using the procedural mechanisms available under 29 U.S.C. § 216(b)

    to pursue the FLSA claims as a collective action and under Rule 23 to pursue the

    [state law] claims as a class action under the district court's supplemental




                                              12
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page13
                                                            PagePage42
                                                                  45 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35039




    jurisdiction." Shahriar v. Smith & Wollensky Rest. Grp. Inc., 659 F.3d 234, 244 (2d

    Cir. 2011).

                  In this hybrid class and collective action, plaintiffs claim that they

    worked overtime, they were legally entitled under state and federal law to

    overtime pay, and Chipotle denied them such payment. The crux of the dispute

    is whether plaintiffs were entitled to overtime under the FLSA and state labor

    laws. The answer to this question turns on whether Chipotle improperly

    classified plaintiffs as exempt employees under Labor Department guidelines

    and parallel state law, "which in turn will require the district court to decide a

    number of subsidiary questions," Myers v. Hertz Corp., 624 F.3d 537, 548 (2d Cir.

    2010) (internal quotation marks omitted), as discussed below.

          A.      The FLSA

                  Under the FLSA, employers are required to pay employees who

    work over forty hours per week "not less than one and one-half times the regular

    rate at which [the employees are] employed" for those overtime hours. 29 U.S.C.

    § 207(a)(1). This requirement is subject to certain exemptions based on employee

    classification. As relevant here, the FLSA exempts from the overtime




                                               13
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page14
                                                            PagePage43
                                                                  46 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35040




    requirement "employee[s] employed in a bona fide executive [or] administrative

    . . . capacity." 29 U.S.C. § 213(a)(1).

                  Administrative regulations classify employees as "executive" if (1)

    they are "[c]ompensated on a salary or fee basis," (2) their "primary duty is

    management of the enterprise . . . or of a customarily recognized department or

    subdivision thereof," (3) they "customarily and regularly direct[] the work of two

    or more other employees," and (4) they "ha[ve] the authority to hire or fire other

    employees or" if their "suggestions and recommendations" on personnel

    decisions "are given particular weight." 29 C.F.R. § 541.100(a). The second

    element -- whether an employee's primary duty is managerial in nature --

    generally requires consideration of activities such as

                  interviewing, selecting, and training of employees; setting
                  and adjusting their rates of pay and hours of work; directing
                  the work of employees; maintaining production or sales
                  records for use in supervision or control; appraising
                  employees' productivity and efficiency for the purpose of
                  recommending promotions or other changes in status;
                  handling employee complaints and grievances; disciplining
                  employees; planning the work; determining the techniques
                  to be used; apportioning the work among the employees;
                  determining the type of materials, supplies, machinery,
                  equipment or tools to be used or merchandise to be bought,
                  stocked and sold; controlling the flow and distribution of




                                               14
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page15
                                                            PagePage44
                                                                  47 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35041




                 materials or merchandise and supplies; providing for the
                 safety and security of the employees or the property;
                 planning and controlling the budget; and monitoring or
                 implementing legal compliance measures.

    29 C.F.R. § 541.102.

                 Regulations classify employees as "administrative" if (1) they are

    "[c]ompensated on a salary basis," (2) their "primary duty is the performance of

    office or non-manual work directly related to the management or general

    business operations of the employer or the employer's customers," and (3) their

    "primary duty includes the exercise of discretion and independent judgment

    with respect to matters of significance." 29 C.F.R. § 541.200(a). The second

    element -- whether the employee's primary duty is directly related to

    management -- requires consideration of whether the employee "perform[s]

    work directly related to assisting with the running or servicing of the business, as

    distinguished . . . from working on a manufacturing production line or selling a

    product in a retail or service establishment." 29 C.F.R. § 541.201(a).

                 The applicability of both exemptions turns on the "primary duty" of

    an employee. See 29. C.F.R. § 541.2 (providing that "[t]he exempt or nonexempt

    status of any particular employee must be determined on the basis of whether

    the employee's salary and duties meet the requirements of the regulations"


                                             15
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page16
                                                            PagePage45
                                                                  48 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35042




    defining executive and administrative employees). The regulations make clear

    that these questions "should be resolved by examining the employees' actual job

    characteristics and duties." Myers, 624 F.3d at 548; see also 29 C.F.R. § 541.700(a)

    (providing that determining an employee's "primary duty" requires analysis of

    "all the facts in a particular case," looking to the "principal, main, major or most

    important duty that the employee performs"). Among other things, courts are to

    consider the following factors in assessing an employee's primary duty:

                 the relative importance of the exempt duties as compared
                 with other types of duties; the amount of time spent
                 performing exempt work; the employee's relative freedom
                 from direct supervision; and the relationship between the
                 employee's salary and the wages paid to other employees for
                 the kind of nonexempt work performed by the employee.

    29 C.F.R. § 541.700(a). Although the amount of time spent performing exempt

    work is not dispositive, it "can be a useful guide." Id. § 541.700(b). "Thus,

    employees who spend more than 50 percent of their time performing exempt

    work will generally satisfy the primary duty requirement." Id.

                 "The exemption question under the FLSA is a mixed question of law

    and fact. The question of how the employees spent their working time is a

    question of fact. The question of whether their particular activities excluded

    them from the overtime benefits of the FLSA is a question of law." Pippins v.


                                              16
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page17
                                                            PagePage46
                                                                  49 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35043




    KPMG, LLP, 759 F.3d 235, 239 (2d Cir. 2014) (quoting Ramos v. Baldor Specialty

    Foods, Inc., 687 F.3d 554, 559 (2d Cir. 2012)).

           B.     State Overtime Law

                  State exemption criteria in the six states implicated in the class

    plaintiffs' claims largely track the FLSA.3 Indeed, Chipotle conceded below that

    state "executive/administrative exemption[s] . . . , unless specifically noted,

    parallel the analysis set forth under the FLSA." Dkt. No. 1100, at 22. There are,

    however, some minor differences. As Chipotle notes, whereas under federal law

    the amount of time an employee spends performing an activity is merely "a

    useful guide" to determining that employee's primary duty, see 29 C.F.R.

    § 541.700(b), Colorado and Washington have strict percentage limitations

    governing how much time an employee can spend on non-exempt activities and

    still properly be considered an exempt employee, see 7 Colo. Code Regs. § 1103-

    1.5(b) (providing that overtime law only applies only if the employee spends "a

    minimum of 50% of the workweek in duties directly related to supervision");

    Wash. Admin. Code § 296-128-510(5) (providing that overtime law applies only if



    3      See N.Y. Comp. Codes R. & Regs. Tit. 12, §§ 146-1.4, 146-1.6; N.Y. Lab. Law § 195
    (New York); Mo. Rev. Stat. § 290.527.1 (Missouri); 820 Ill. Comp. Stat. § 105/4a (Illinois);
    N.C. Gen. Stat. § 95-25.22(a1); 13 N.C. Admin. Code § 12.080 (North Carolina); see also
    Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 n.5 (2d Cir. 2013).
                                                 17
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page18
                                                            PagePage47
                                                                  50 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35044




    the employee "does not devote as much as 40% . . . of his hours worked . . . to

    activities which are not directly and closely related" to the performance of

    managerial work). Thus, the exemption analysis under state law is largely the

    same as the analysis under the FLSA, subject to these minor caveats.

    II.   Denial of Class Certification

                 Class plaintiffs argue that the district court, in concluding that they

    failed to establish predominance and superiority, committed legal error and

    relied on clearly erroneous facts. For the reasons that follow, we conclude that

    the district court did not commit reversible error.

          A.     Standard of Review

                 We review a district court order denying class certification for abuse

    of discretion as to the ultimate decision and as to each of the Rule 23

    requirements. Myers, 624 F.3d at 547. We review legal conclusions de novo and

    factual findings for clear error. Id. This standard means that the district court "'is

    empowered to make a decision -- of its choosing -- that falls within a range of

    permissible decisions,' and we will only find 'abuse' when the district court's

    decision 'rests on an error of law or a clearly erroneous factual finding, or its

    decision cannot be located within the range of permissible decisions.'" Id.



                                              18
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page19
                                                            PagePage48
                                                                  51 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35045




    (alterations omitted) (quoting Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 169 (2d

    Cir. 2001)).

          B.       Applicable Law

                   Plaintiffs seeking certification of a Rule 23(b)(3) damages class action

    must first establish numerosity, commonality, typicality, and adequacy of

    representation, and then predominance of common questions of law or fact and

    the superiority of a class action over other procedures. Fed. R. Civ. P. 23(a),

    (b)(3). The "predominance" requirement of Rule 23(b)(3) "tests whether

    proposed classes are sufficiently cohesive to warrant adjudication by

    representation." Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997). The

    requirement is satisfied "if resolution of some of the legal or factual questions

    that qualify each class member's case as a genuine controversy can be achieved

    through generalized proof, and if these particular issues are more substantial

    than the issues subject only to individualized proof." Moore v. PaineWebber, Inc.,

    306 F.3d 1247, 1252 (2d Cir. 2002); see also Myers, 624 F.3d at 547.

                   A court examining predominance must assess (1) "the elements of

    the claims and defenses to be litigated," (2) "whether generalized evidence could

    be offered to prove those elements on a class-wide basis or whether



                                               19
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page20
                                                            PagePage49
                                                                  52 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35046




    individualized proof will be needed to establish each class member's entitlement

    to relief," and (3) "whether the common issues can profitably be tried on a class[-]

    wide basis, or whether they will be overwhelmed by individual issues." Johnson

    v. Nextel Commc'ns Inc., 780 F.3d 128, 138 (2d Cir. 2015).

                 The question whether employees are entitled to overtime under the

    FLSA is "a complex, disputed issue, and its resolution turns on exemption, which

    in turn will require the district court to decide a number of subsidiary questions

    involving whether plaintiffs fall within the Labor Department's criteria for

    'employees employed in a bona fide executive [or administrative] capacity.'"

    Myers, 624 F.3d at 548 (quoting 29 U.S.C. § 213(a)(1)). "Significantly, the

    regulations make clear that these questions should be resolved by examining the

    employees' actual job characteristics and duties." Id. "Economies of time, effort,

    and expense in fully resolving each plaintiff's claim will only be served, and the

    predominance requirement satisfied, if the plaintiffs can show that some [of the

    subsidiary questions necessary to determining exemption] can be answered with

    respect to the members of the class as a whole through generalized proof and

    that those common issues are more substantial than individual ones." Id. at 549

    (internal quotation marks and citations omitted).



                                             20
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page21
                                                            PagePage50
                                                                  53 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35047




          C.     Application

                 Class plaintiffs argue that the district court's conclusion that

    predominance was not met was erroneous because the court (1) made clearly

    erroneous factual findings regarding the distinctions among class members, (2)

    rested its conclusion on an erroneous view of the law that common questions

    cannot predominate if some workers perform managerial tasks that others do not

    perform, and (3) failed to weigh the individualized evidence against the common

    evidence. We conclude that the district court did not rest its decision on an error

    of law or a clear error of fact. Nor did it abuse its discretion. Accordingly, we

    need not address class plaintiffs' superiority arguments. See Myers, 624 F.3d at

    548 (noting the "need only [to] address the 'predominance' requirement" because

    the finding of a lack of predominance was not error).

                 The district court began its predominance analysis by

    acknowledging that "Apprentices' range of managerial tasks such as employment

    decisions, scheduling, inventory, performance evaluations" and "range of manual

    labor tasks such as working the line, serving customers, prepping, grilling, and

    running the register" were "similar." Scott, 2017 WL 1287512, at *4 (emphasis

    added). Indeed, this finding, combined with Chipotle's uniform job description



                                              21
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page22
                                                            PagePage51
                                                                  54 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35048




    and its uniform classification of Apprentices as exempt employees, formed the

    basis of the district court's conclusion that class plaintiffs had established

    commonality. See id. at *3. But the court went on to explain that although the

    range of tasks were largely the same across class plaintiffs, the primary duty

    performed by class plaintiffs -- the dispositive question of the exemption inquiry

    -- was not adequately similar. Id. at *4.

                 The court analyzed the testimony of the named plaintiffs regarding

    their primary duty and found that the testimony was "internally inconsistent and

    distinguishable from one another." Id. at *4. For example, whereas named

    plaintiffs Scott and Parker did not have any say in hiring and claimed no role in

    employee development or discipline, named plaintiffs Higgs and Medina made

    hiring and termination recommendations and trained employees. Id. at *5.

                 The court also analyzed the testimony of putative class members

    regarding four key categories of the "primary duty" inquiry, "[n]otwithstanding

    the internally inconsistent testimony among the named Plaintiffs." Id. at *6. It

    concluded that the putative class members' testimony also "rang dissonantly

    from the record." Id. As to personnel decisions, one of the tasks considered

    managerial under Labor Department regulation, see 29 C.F.R. § 541.102, the



                                                22
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page23
                                                            PagePage52
                                                                  55 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35049




    district court found that while "[m]any apprentices played a significant role in

    personnel decisions," others "testified that they had no involvement" in such

    decisions, Scott, 2017 WL 1287512, at *6. As to scheduling authority, also a task

    considered to be managerial under Labor Department guidelines, see 29 C.F.R.

    § 541.102, the district court found that while "[s]ome Apprentices prepared and

    disbursed schedules without . . . approval from higher management," others "did

    not perform this managerial task, because they did not believe they had the

    authority to do so," Scott, 2017 WL 1287512, at *6. The district court found similar

    inconsistencies across the testimony of the putative class members with respect

    to two other important consideration under the guidelines: employee

    supervision and training, and the amount of time spent on managerial tasks. See

    id. at *7-8.

                   On the basis of these factual determinations, the district court

    concluded that despite the common questions of fact -- including Chipotle's

    blanket classification of Apprentices, the outside consultant's analysis concerning

    exemption, the uniform Apprentice job description, and Chipotle's expectation

    that Apprentices perform the same responsibility -- "[t]he disparate accounts

    from Apprentices prove[d] fatal to the predominance inquiry." Id. at *8. Thus,



                                               23
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page24
                                                            PagePage53
                                                                  56 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35050




    the district court concluded that class plaintiffs failed to meet their burden of

    proving predominance.

                 Class plaintiffs argue that this conclusion rested on clearly erroneous

    factual findings. We are not persuaded. Although nominally an argument about

    clearly erroneous facts, this assertion boils down to a disagreement with the

    district court's ultimate conclusion. We can discern no clearly erroneous facts

    relied upon in the district court's analysis; it based its legal conclusion on a fair

    interpretation of the facts after thoroughly parsing the voluminous record in the

    case. While reasonable minds could disagree, on the record before us we cannot

    say that the district court's factual findings were clearly erroneous or that its

    conclusion was outside the range of permissible decisions.

                 Class plaintiffs also argue, in cursory fashion, that the district court

    committed legal error by (a) assuming that common questions cannot

    predominate if some workers perform managerial tasks that others do not

    perform and (b) failing to weigh the individualized evidence against the

    common evidence. We disagree that the district court committed such errors. It

    correctly cited the law of class certification and applied that law to the facts of the

    case. It concluded that predominance was not met only after weighing the



                                              24
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page25
                                                            PagePage54
                                                                  57 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35051




    individualized issues against the common ones and concluding that the

    individualized issues proved "fatal" to the balancing. Scott, 2017 WL 1287512, at

    *8. Like class plaintiffs' argument that the district court clearly erred in its

    construction of the facts, these legal arguments are, in effect, an effort to couch

    class plaintiffs' disagreement with the district court's reasoned decision as an

    error of law. But, as discussed above, the district court's conclusion fell within

    the range of permissible decisions committed to its discretion.

                 Accordingly, we affirm the district court's denial of class plaintiffs'

    motion to certify the proposed class actions.

    III.   Collective Action Decertification

                 Collective plaintiffs principally argue that the district court

    committed legal error by improperly analogizing the standard for maintaining a

    collective action under the FLSA to Rule 23 procedure, and relying on that

    improper analogy in concluding that named plaintiffs and opt-in plaintiffs are

    not "similarly situated." For the reasons that follow, we agree.

           A.    Standard of Review

                 We have not ruled on the appropriate standard of review to be

    applied to a district court's decertification of a conditionally certified collective



                                               25
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page26
                                                            PagePage55
                                                                  58 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35052




    action. The parties agree, as do we, that "[l]ike the district court's certification

    determination pursuant to Rule 23," we review its decision to decertify an FLSA

    collective action for abuse of discretion. See Glatt v. Fox Searchlight Pictures, Inc.,

    811 F.3d 528, 539 (2d Cir. 2015). Thus, "we will only find 'abuse' when the district

    court's decision 'rests on an error of law or a clearly erroneous factual finding, or

    its decision cannot be located within the range of permissible decisions.'" Myers,

    624 F.3d at 547 (alterations omitted) (quoting Zervos, 252 F.3d at 169). We review

    de novo the district court's selection and application of the legal standards that led

    to its conclusion to decertify. Parker v. Time Warner Entm't Co., 331 F.3d 13, 18

    (2d Cir. 2003) (discussing Rule 23 standard of review).

          B.     Applicable Law

                 The FLSA provides that an action to recoup unpaid overtime wages

                 may be maintained against any employer . . . by any one or
                 more employees for and in behalf of himself or themselves
                 and other employees similarly situated. No employee shall be a
                 party plaintiff to any such action unless he gives his consent
                 in writing to become such a party and such consent is filed
                 in the court in which such action is brought.

    29 U.S.C. § 216(b) (emphasis added). The Supreme Court has characterized

    § 216(b) as a "joinder process." Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75

    n.1 (2013). Rather than providing for a mere procedural mechanism, as is the


                                               26
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page27
                                                            PagePage56
                                                                  59 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35053




    case with Rule 23, § 216(b) establishes a "right . . . to bring an action by or on

    behalf of any employee, and [a] right of any employee to become a party plaintiff

    to any such action," so long as certain preconditions are met. 29 U.S.C. § 216(b)

    (emphasis added); see also Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 173

    (1989) (noting that Congress gave employees the "right" to proceed collectively)

                 One of the principal conditions to proceeding collectively under

    § 216(b) is that the named plaintiffs be "similarly situated" to the opt-in "party

    plaintiff[s]." See 29 U.S.C. § 216(b). Procedurally, we have endorsed a two-step

    process for certifying FLSA collective actions based on the "similarly situated"

    requirement:

                 At step one, the district court permits a notice to be sent to
                 potential opt-in plaintiffs if the named plaintiffs make a
                 modest factual showing that they and others together were
                 victims of a common policy or plan that violated the law. At
                 step two, with the benefit of additional factual development,
                 the district court determines whether the collective action
                 may go forward by determining whether the opt-in plaintiffs
                 are in fact similarly situated to the named plaintiffs.

    Glatt, 811 F.3d at 540 (citing Myers, 624 F.3d at 555). Substantively, however, we

    have said little regarding what it means to be "similarly situated" and how

    district courts should analyze whether named and party plaintiffs are so situated,

    particularly at Step Two.


                                               27
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page28
                                                            PagePage57
                                                                  60 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35054




                 1.     The "Similarly Situated" Requirement

                 The FLSA does not define the term "similarly situated." The

    Supreme Court, analyzing the same "similarly situated" standard of § 216(b) that

    is incorporated into both the FLSA and the Age Discrimination in Employment

    Act (the "ADEA"), has held that Congress's goal in granting employees the right

    to proceed as a collective was to provide them "the advantage of lower

    individual costs to vindicate rights by the pooling of resources." Hoffmann-La

    Roche Inc., 493 U.S. at 170. This results in the "efficient resolution in one

    proceeding of common issues of law and fact arising from the same alleged"

    FLSA violation. See id.

                 This result -- the efficient resolution in one proceeding of common

    issues of law and fact arising from the same alleged FLSA violation -- can only be

    achieved to the extent that named plaintiffs and opt-in plaintiffs share one or

    more issues of law or fact that are material to the disposition of their FLSA

    claims. Thus, to be "similarly situated" means that named plaintiffs and opt-in

    plaintiffs are alike with regard to some material aspect of their litigation. See

    Campbell v. City of Los Angeles, 903 F.3d 1090, 1114 (9th Cir. 2018). That is, party

    plaintiffs are similarly situated, and may proceed in a collective, to the extent



                                              28
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page29
                                                            PagePage58
                                                                  61 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35055




    they share a similar issue of law or fact material to the disposition of their FLSA

    claims. 4 It follows that if named plaintiffs and party plaintiffs share legal or

    factual similarities material to the disposition of their claims, "dissimilarities in

    other respects should not defeat collective treatment." Id. If the opt-in plaintiffs

    are similar to the named plaintiffs in some respects material to the disposition of

    their claims, collective treatment may be to that extent appropriate, as it may to

    that extent facilitate the collective litigation of the party plaintiffs' claims. 5

                  This similarly situated standard is consistent with that endorsed by

    our sister circuits as well as district courts within this circuit. See, e.g., Campbell,

    903 F.3d at 1117 (holding that, at Step Two, "[p]arty plaintiffs are similarly

    situated, and may proceed in a collective, to the extent they share a similar issue

    of law or fact material to the disposition of their FLSA claims"); Halle v. W. Penn




    4      In contending that we have "equat[ed] 'similarly situated' with 'any similarity,'"
    Dissent at 2, the Dissent criticizes a standard that -- although helpful to the critique -- is
    nowhere to be found in our text. As clearly set forth above, we do not hold that the
    named plaintiffs and opt-in plaintiffs are "similarly situated" for purposes of a collective
    action under 29 U.S.C. § 216(b) when they share "any similarity"; rather, we hold that
    the standard is met when there is similarity with respect to "an issue of law or fact
    material to the disposition of their FLSA claim." Contrary to the Dissent's assertions,
    the standard established here is meaningfully circumscribed.
    5      District courts are well equipped to manage cases in this way. For example, Rule
    42 provides for the possibility of partial consolidation for trial, to the extent separate
    actions involve common questions of law or fact. Fed. R. Civ. P. 42(a)(1).
                                                  29
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page30
                                                            PagePage59
                                                                  62 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35056




    Allegheny Health Sys. Inc., 842 F.3d 215, 226 (3d Cir. 2016) (noting that, at Step

    Two, "[b]eing 'similarly situated' means that one is subjected to some common

    employer practice that, if proved, would help demonstrate a violation of the

    FLSA" (internal quotation marks omitted)); McGlone v. Contract Callers, Inc., 49 F.

    Supp. 3d 364, 367 (S.D.N.Y. 2014) (noting that, at Step Two, named and opt-in

    plaintiffs are similarly situated to the extent they "were common victims of a

    FLSA violation pursuant to a systematically-applied company policy or practice

    such that there exist common questions of law and fact that justify

    representational litigation" (quoting Pefanis v. Westway Diner, Inc., No. 08-cv-

    7813, 2010 WL 3564426, at *4 (S.D.N.Y. Sept. 7, 2010)); see also Newberg on Class

    Actions § 23:39 (5th ed. 2017) (noting that under § 216(b), the plaintiffs must

    demonstrate that they have all been "subjected to some common employer

    practice that, if proved, would help demonstrate a violation of the FLSA"). 6




    6       The Dissent goes to great lengths to distinguish these cases and argue that the
    standard we set forth today is "newly minted." Dissent at 1. But providing clarity is not
    making something new. The standard we adopt here is plainly compelled by the
    statutory text and Supreme Court precedent and has been endorsed by courts outside of
    this circuit along with lower courts within this Circuit. In selectively quoting language
    from these opinions to argue that they nonetheless employ elements of the ad hoc test,
    see Dissent at 4-5, the Dissent only further underscores the absence of a clear standard,
    and the need for clear guidance from this Court.
                                               30
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page31
                                                            PagePage60
                                                                  63 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35057




                  2.     The "Ad Hoc" Approach

                  The majority of courts in this Circuit, including the district court

    below, employ what has been termed an "ad hoc" approach to the similarly

    situated inquiry at Step Two. 7 Under this flexible approach, courts consider the

    "(1) disparate factual and employment settings of the individual plaintiffs; (2)

    defenses available to defendants which appear to be individual to each plaintiff;

    and (3) fairness and procedural considerations counseling for or against

    collective action treatment." See, e.g., Buehlman v. Ide Pontiac, Inc., 345 F. Supp. 3d

    305, 313 (W.D.N.Y. 2018). Thus, rather than considering the ways in which the

    opt-in plaintiffs are similar in ways material to the disposition of their FLSA

    claims, district courts employing the ad hoc factors consider the ways in which

    the plaintiffs are factually disparate and the defenses are individualized.

                  We question whether the ad hoc approach is consistent with the

    notion that party plaintiffs are similarly situated, and may proceed in a

    collective, to the extent they share a similar issue of law or fact material to the



    7      The ad hoc approach appears to have originated in Lusardi v. Xerox Corp., 118
    F.R.D. 351 (D.N.J. 1987), in the context of an ADEA claim. There, the district court
    considered collective plaintiffs' "disparate employment situations"; defendant's
    "defenses and the applicability of the defenses to the instant facts"; and, more generally,
    "considerations of fairness [and] efficiency" in concluding that collective plaintiffs were
    not similarly situated at Step Two. Id. at 361-72.
                                                31
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page32
                                                            PagePage61
                                                                  64 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35058




    disposition of their FLSA claims. First, it is abstract in a way that "risks losing

    sight of the statute underlying it" by "tend[ing] to explain what the term

    'similarly situated' does not mean [rather than] what it does" mean. Campbell, 903

    F.3d at 1114. Second, its "open-ended inquiry into the procedural benefits of

    collective action invites courts to import, through a back door, requirements with

    no application to the FLSA," like Rule 23(a)'s requirements of adequacy and

    typicality and Rule 23(b)(3) requirements of superiority and predominance. Id. at

    1115. This flaw undermines what is supposed to be one of the chief advantages

    of the ad hoc approach, that "it is not tied to the Rule 23 standards." Thiessen v.

    Gen. Electric Capital Corp., 267 F.3d 1095, 1105 (10th Cir. 2001); accord Morgan v.

    Family Dollar Stores, Inc., 551 F.3d 1233, 1260 n.38 (11th Cir. 2008) (citing cases);

    Scott, 2017 WL 1287512, at *8 (employing the ad hoc approach "[t]o avoid

    conflating § 216(b) collective certification with Rule 23"). Indeed, as discussed

    below, the district court's ad hoc analysis in this case suffered from this very

    flaw. It imported through the back door "requirements with no application to

    the FLSA" -- namely, that because there were a relatively large number of opt-in

    plaintiffs, the "similarly situated" inquiry "mirrored" the requirements of Rule 23.




                                               32
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page33
                                                            PagePage62
                                                                  65 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35059




    See infra Part III.C. We discuss this "sliding scale" analogy to Rule 23 in more

    detail.

                 3.     The "Sliding Scale" Analogy

                 Some district courts in this circuit, including the district court below,

    have grafted onto the ad hoc approach additional considerations. One such

    consideration is what collective plaintiffs describe as a "sliding scale" analogy,

    because the district courts employing the analogy reason that "[t]he similarly

    situated analysis can be viewed, in some respects, as a sliding scale." Gardner v.

    W. Beef Props., Inc., No. 7-cv-2345, 2013 WL 1629299, at *4, 6 (E.D.N.Y. Mar. 25,

    2013). The analogy is straightforward: "The more opt-ins there are in the class,

    the more the analysis under § 216(b) will mirror the analysis under Rule 23." Id.

    at *6. As a result, the court will import the more rigorous requirements of Rule

    23 into the similarly situated inquiry in rough proportion to the number

    plaintiffs who have chosen to opt-in. In so doing, the courts relying on this

    analogy conflate the requirements for class certification under Rule 23 with the

    requirements to proceed as a collective under § 216(b). 8



    8       See, e.g., Mendez v. U.S. Nonwovens Corp., No. 12-5583, 2016 WL 1306551, at *4
    (E.D.N.Y. Mar. 31, 2016) (noting that "[a]lthough the standard for establishing that the
    collective members are similarly situated under the FLSA is less stringent than the Rule
    23 commonality standard, courts in this district have noted that these two standards are
                                               33
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page34
                                                            PagePage63
                                                                  66 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35060




                  This has led, in turn, to "courts assessing the predominance

    requirement . . . almost always reach[ing] the same conclusion about whether

    proceeding collectively is appropriate." Whilliam C. Jhaveri-Weeks & Austin

    Webbert, Class Actions Under Rule 23 and Collective Actions Under the Fair Labor

    Standards Act, 23 Geo. J. on Poverty L. & Pol'y 233, 264 (2016); see also Ruiz v.

    CitiBank, N.A., 93 F. Supp. 3d 279, 298-99 (S.D.N.Y. 2015) ("[I]t is not mere

    coincidence that courts facing parallel motions to decertify an FLSA collective

    action under Section 216(b) and to certify a class action under Rule 23 have

    tended to allow either both actions or neither to proceed on a collective basis.").

                  For the reasons discussed below, we hold that analogies to Rule 23,

    including the sliding scale analogy, are inconsistent with the language of § 216(b)

    and that the question of whether plaintiffs may proceed as a collective under the

    FLSA is to be analyzed under the separate and independent requirements of

    § 216(b).



    functionally similar"); Ruiz v. CitiBank, N.A., 93 F. Supp. 3d 279, 298-99 (S.D.N.Y. 2015)
    (noting the "harmony of animating principles" underlying collective actions under
    § 216(b) and class actions proceeding under Rule 23); Indergit v. Rite Aid Corp., 293
    F.R.D. 632, 651 (S.D.N.Y. 2013) (noting that although "conditional certification,
    decertification, and Rule 23 class certification are subject to disparate legal standards,"
    courts nonetheless "have recognized that the 'similarly situated' analysis for purposes of
    FLSA certification can be viewed, in some respects, as a sliding scale").

                                                34
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page35
                                                            PagePage64
                                                                  67 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35061




                 First and foremost, it is already well established that the FLSA's

    "similarly situated" requirement is "independent of, and unrelated to" Rule 23's

    requirements, Kern v. Siemens Corp., 393 F.3d 120, 128 (2d Cir. 2004), and that it is

    "quite distinct" from "the much higher threshold of demonstrating that common

    questions of law and fact will 'predominate' for Rule 23 purposes," Myers, 624

    F.3d at 555-56. Nearly every circuit to consider the relationship between the

    modern Rule 23 and § 216(b) has reached the same conclusion. See Campbell, 903

    F.3d at 1111 (holding that § 216(b) analogies to Rule 23 "lack[] support in either

    the FLSA or the Federal Rules of Civil Procedure"); Calderone v. Scott, 838 F.3d

    1101, 1104 (11th Cir. 2016) (describing Rule 23 as "more demanding" than

    § 216(b)); O'Brien v. Ed Connelly Enters., Inc., 575 F.3d 567, 584-85 (6th Cir. 2009)

    (describing Rule 23 as "a more stringent standard" than § 216(b)); Thiessen v. Gen.

    Electric Capital Corp., 267 F.3d 1095, 1105 (10th Cir. 2001) ("Congress clearly chose

    not to have the Rule 23 standards apply to [collective actions], and instead

    adopted the 'similarly situated' standard. To now interpret this 'similarly

    situated' standard by simply incorporating the requirements of Rule 23 . . .

    would effectively ignore Congress' directive."); LaChapelle v. Owens-Illinois, Inc.,

    513 F.2d 286, 289 (5th Cir. 1975) (describing actions under § 216(b) and Rule 23 as



                                              35
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page36
                                                            PagePage65
                                                                  68 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35062




    "mutually exclusive and irreconcilable"); see also Lusardi v. Lechner, 855 F.2d 1062,

    1078 (3d Cir. 1988). But see Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 772

    (7th Cir. 2013) (noting that "the provisions of Rule 23 are intended to promote

    efficiency . . . , and in that regard are as relevant to collective actions as to class

    actions" because "there isn't a good reason to have different standards for the

    certification of the two different types of action[s]").

                 This conclusion is supported by the language and structure of

    § 216(b) and the modern Rule 23, which bear little resemblance to each other.

    Compare 29 U.S.C. § 216(b), with Fed. R. Civ. P. 23. Under § 216(b) of the FLSA,

    employees have a right to maintain a collective action "for and in behalf of . . .

    themselves and other employees similarly situated." Section 216(b) has nothing

    comparable to Rule 23(b)(3)'s requirements of predominance or superiority. And

    Rule 23's requirements of adequacy and typicality are intended to protect the due

    process rights of absent class members, which is not a consideration in a

    nonrepresentative action such as a collective action under § 216(b). See Phillips

    Petroleum Co. v. Shutts, 472 U.S. 797, 811-12 (1985); see also Campbell, 903 F.3d at

    1112. Indeed, Congress amended § 216(b) in 1947 expressly to put an end to

    representational litigation in the context of actions proceeding under §216(b), and



                                                36
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page37
                                                            PagePage66
                                                                  69 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35063




    at the same time required that workers affirmatively opt-in by filing written

    consent as a condition to proceeding as a collective. Compare Fair Labor

    Standards Act of 1938, ch. 676, 52 Stat. 1060, 1069 (1938) (codified at 29 U.S.C.

    § 216(b)) (providing that employees proceeding under § 216(b) may "designate

    an agent or representative to maintain such action for and in behalf of all

    employees similarly situated"), with Portal to Portal Act of 1947, Pub. L. No. 80-

    49, 61 Stat. 84, 87 (1947) (codified at 29 U.S.C. § 216(b) (1946 Supp. II)) (banning

    representative actions and providing that "[n]o employee shall be a party

    plaintiff to any such action unless he gives consent in writing to become such a

    party and such consent is filed in the court in which such action is brought").

                 In 1966, Rule 23 was amended to resemble its modern form,

    including for the first time Rule 23(a)'s requirements of commonality, typicality,

    numerosity, and adequacy, and Rule 23(b)(3)'s requirements of predominance

    and superiority. Fed. R. Civ. P. 23 (1966). Along with these revisions, the

    drafters also omitted the opt-in requirement contained in the former "spurious"

    class action device and replaced it with Rule 23(b)(3)'s opt-out requirement. Id.

    The opt-out requirement of the modern Rule 23(b)(3) directly conflicts with the

    express opt-in requirement of § 216(b). Accordingly, the drafters of the 1966



                                              37
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page38
                                                            PagePage67
                                                                  70 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35064




    revisions explicitly noted that "the present provisions of [§ 216(b)] are not

    intended to be affected." Fed. R. Civ. P. 23 advisory committee's notes to 1966

    amendment; see also Knepper v. Rite Aid Corp., 675 F.3d 249, 257 (3d Cir. 2012).

                   Moreover, Rule 23 and § 216(b) serve fundamentally different

    purposes. Rule 23 provides a general procedural mechanism for the resolution

    of claims on a class-wide basis subject to the sound discretion of the district

    court. See Fed. R. Civ. P. 23. Section 216(b), by contrast, is tailored specifically to

    vindicating federal labor rights, and where the conditions of § 216(b) are met,

    employees have a substantive "right" to proceed as a collective, a right that does

    not exist under Rule 23. See 29 U.S.C. § 216(b); see also Hoffman-La Roche, 493 U.S.

    at 173; Monroe v. FTS USA, LLC, 860 F.3d 389, 396–97 (6th Cir. 2017); O’Brien, 575

    F.3d at 586.

                   We conclude by noting that "the FLSA not only imposes a lower bar

    than Rule 23, it imposes a bar lower in some sense even than Rules 20 and 42,

    which set forth the relatively loose requirements for permissive joinder and

    consolidation at trial." Campbell, 903 F.3d at 1112. "Whereas [Federal Rules of

    Civil Procedure] 20 and 42 allow district courts discretion in granting joinder or

    consolidation, the FLSA, which declares a right to proceed collectively on



                                              38
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page39
                                                            PagePage68
                                                                  71 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35065




    satisfaction of certain conditions, does not." Id.; see also O’Brien, 575 F.3d at 584-

    85; Grayson, 79 F.3d at 1095-96; Lusardi, 855 F.2d at 1078. Furthermore, joinder

    under Rule 20 requires, in addition to a common question of law or fact, that the

    plaintiffs assert a right to relief arising from "the same transaction[ ] [or]

    occurrence[]." Fed. R. Civ. P. 20(a)(1)(A). No such condition exists in the text of

    the FLSA. See 29 U.S.C. § 216(b); see also Campbell, 903 F.3d at 1112.

                 For these reasons, we hold that the requirements for certifying a

    class under Rule 23 are unrelated to and more stringent than the requirements

    for "similarly situated" employees to proceed in a collective action under

    § 216(b). Accordingly, it is error for courts to equate the requirements of § 216(b)

    with those of Rule 23 in assessing whether named plaintiffs are "similarly

    situated" to opt-in plaintiffs under the FLSA.

          C.     Application

                 Collective plaintiffs principally argue that the district court

    committed legal error in employing the "sliding scale" analogy to Rule 23 as it

    improperly conflated § 216(b) with Rule 23 and that rule's more stringent

    requirements. We agree.




                                               39
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page40
                                                            PagePage69
                                                                  72 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35066




                   After citing to the two-step approach endorsed by this Court in

    Myers, the district court proceeded to analyze whether collective plaintiffs were

    similarly situated using the ad hoc factors. Scott, 2017 WL 1287512, at *8. In its

    discussion of the ad hoc factors, the district court noted that their use is intended

    "[t]o avoid conflating § 216(b) collective certification with Rule 23." Id.

                   Despite this disclaimer, however, in the very next sentence of the

    opinion the district court did just that -- conflated § 216(b) with Rule 23 -- in

    analyzing the first ad hoc factor. The district court began its discussion of

    collective plaintiffs' disparate employment settings by noting that "[c]ourts have

    recognized that the 'similarly situated' analysis for purposes of the FLSA

    certification can be viewed, in some respects, as a sliding scale. In other words,

    the more opt-ins there are in the class, the more the analysis under § 216(b) will

    mirror the analysis under Rule 23." Id. (quoting Indergit, 293 FR.D. at 651). In

    doing so, the district court imported through the back door of this ad hoc

    approach the more stringent requirements of Rule 23, which have no application

    to the FLSA.

                   The district court assumed that the size of the collective required a

    heightened level of scrutiny mirroring Rule 23, which necessarily weighed in



                                               40
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page41
                                                            PagePage70
                                                                  73 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35067




    favor of decertification -- particularly because the district court had concluded

    earlier in the same opinion that class plaintiffs failed to establish predominance

    under Rule 23. Indeed, after invoking the "sliding scale" analogy, the court

    proceeded to reference its conclusion with respect to predominance that

    "Apprentices had vastly different levels and amounts of authority in exercising

    managerial tasks." Id. The district court then held that "disparities in job duties"

    are "axiomatic considering that the 516 opt-in plaintiffs worked at 37 states across

    Chipotle's nine geographic regions." Id. at *9. On this basis, the district court

    decertified the collective action.

                 This was error. In effect, the district court held that collective

    plaintiffs could not be similarly situated because class plaintiffs' common issues

    did not predominate over individualized ones. It is simply not the case that the

    more opt-ins there are in the class, the more the analysis under § 216(b) will

    mirror the analysis under Rule 23. Supra Part III.B.3; see also O'Brien, 575 F.3d at

    584-85 (holding that the district court erred when it "implicitly and improperly

    applied a Rule 23-type analysis" to the FLSA); Morgan, 551 F.3d at 1265 (noting

    that "the size of an FLSA collective action does not, on its own, compel the




                                              41
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page42
                                                            PagePage71
                                                                  74 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35068




    conclusion that" it should not be maintained). Accordingly, we vacate the

    district court's decertification of the collective action and remand.

                 On remand, the district court shall reconsider whether named

    plaintiff and opt-in plaintiffs are "similarly situated" -- that is, whether they share

    one or more similar questions of law or fact material to the disposition of their

    FLSA claims. In doing so, the district court shall take into account its conclusion

    with respect to commonality that "the question of whether Apprentices were

    misclassified as exempt employees is common to all class members because it can

    be answered with common proof." Scott, 2017 WL 1287512, at *3. This

    conclusion was based on the district court's findings that (1) "Chipotle uniformly

    classified all Apprentices as exempt," (2) "Chipotle has an expectation that the

    core duties of the Apprentice is the same," and (3) "Chipotle uses a single job

    description for all Apprentices." Id. (internal quotation marks omitted). These

    facts, the court concluded, are "unquestionably probative of whether an

    employee is properly classified as exempt. " Id. (internal quotation marks

    omitted).

                 Though these findings were made with respect to the class plaintiffs,

    and though courts may not import the requirements of Rule 23 into their



                                              42
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page43
                                                            PagePage72
                                                                  75 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35069




    application of § 216(b) in assessing whether named plaintiffs and opt-in plaintiffs

    are similarly situated under the FLSA, these findings are relevant to collective

    plaintiffs' argument that they are similarly situated. Indeed, the "common

    question" requirement of Rule 23(a) and the "similarly situated" requirement of

    § 216(b) serve comparable ends: to identify those shared issues that will

    collectively advance the litigation of multiple claims in a joint proceeding. 9 And

    as the district court correctly noted, "the differences in the actual job duties of

    Apprentices are 'better suited to the predominance inquiry . . . together with an

    analysis of the Rule 23(b)(3) factors.'" Chipotle, 2017 WL 1287512, at *3 (quoting

    Jacob v. Duane Reade, Inc., 289 F.R.D. 408, 415 (S.D.N.Y. 2013)). Thus, as the

    district court seems to acknowledge, these differences will not prove fatal to the

    "similarly situated" analysis in the same way they proved fatal to the




    9      In analyzing commonality under Rule 23(a), "[w]hat matters . . . is not the raising
    of common 'questions' -- even in droves -- but, rather the capacity of a classwide
    proceeding to generate common answers apt to drive the resolution of the litigation."
    Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). In analyzing whether the
    "similarly situated" requirement is met under § 216(b), what matters is the extent to
    which named plaintiffs and opt-in plaintiffs share a similar issue of law or fact material
    to the disposition of their FLSA claims. See infra Part III.B.1.
           We caution that despite these similarities, courts should not overly rely on Dukes
    and other class action case law in considering collective actions. See 7B Wright & Miller,
    Fed. Prac. & Proc. Civ. § 1807 (observing that district courts have "uniformly" rejected
    the argument that Dukes affects the FLSA's "similarly situated" requirement).
                                                43
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page44
                                                            PagePage73
                                                                  76 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35070




    predominance inquiry in this case. If named plaintiffs and opt-in plaintiffs are

    similar in some respects material to the disposition of their claims, collective

    treatment may be to that extent appropriate, as it may to that extent facilitate the

    collective litigation of collective plaintiffs' claims.

                  Because the district court conflated the standards for maintaining a

    collective action under § 216(b) and a class action under Rule 23, we vacate the

    decision of the district court and remand for further proceedings consistent with

    this opinion.

                                        CONCLUSION

                  Accordingly, we AFFIRM the district court's denial of class

    certification as to class plaintiffs' claims, we VACATE the district court's

    decertification of the collective action, and we REMAND for further proceedings

    consistent with this opinion.




                                                44
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page45
                                                            PagePage74
                                                                  77 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35071




                                        Appendix

    MARVINS GEORGES, FRANCISCO MAYORGA, KATHERINE FLANAGAN, LEAH
    TURNER, JOSE RAFAEL LOPEZ, JUSTIN GRAZUNA, CHRIS HALLER, MICHAEL
    CARVER, MICHAEL DMYTRYK, MARK DANNEMILLER, ASHLEY PAMPLIN,
    ANTHONY BARTON, BRITTNEY MILLER, JAYSON GOLDSTEIN, AMANDA
    MARKS, MICHAEL HAMILTON, JOSEPH F. DE MAYO, MATTHEW FLANDERS,
    SARAH O. STRONG, STEPHEN PREISIGLLE, MARK A. WILSON, SHAWN T.
    KURTZ, SHAKIRA HAWTHORNE, SUZANNE ANDERSON, EDMAR SOARES
    SIMOES, JESUS HERNANDEZ, LISA JOHNSON, JOSE A. SANTIAGO, JOSHUA
    COBAN, MARQUICE MARRERO, NELSON JOVEL AGUEDO DEJESUS, KELLI
    WINICK, NATALIA BARKER, LUZ B. HENRIQUEZ, SHAWN GREEN, JOHNNY
    GASPER, RUSSELL FLIDDY, EMILY GJERTSON, KEVIN CALLAHAN, RONALD E.
    CONSELLO, JR., ALESIA WILLIAMS, STACY R. PENA, ALMA PULIDO, ANDREW J.
    HIRSCH, THEODORE R. JACKSON, JR., DAWN AKASON, JAMES LEE PERKINS, III,
    ZAIDA ORTIZ, MARIA VALENZVELA, NICOLE WATTS, DEREK A. GASSAWAY,
    ERIC BUTTNER, ELIZABETH DIAZ, SARAH VALDERRAMA, MANDY L.
    MCLOUGHLIN, JEREMY A. REESE, ALI SHEPPARD, MARIBEL M. MAHER,
    STEFFRIN R. WINFREY, BRIAN D. ROGERS, VERONICA WELLS, ROBERT STEDEM,
    JAVIER VALERIO, DANIELLE ROURKE, COREY PAULEY, CHRISTINE M. SVOREC,
    HEATHER FANSHER, MICHAEL T. LEACH, ROSALIE MERRILL, (MALERONI),
    BIVIANA ESPINOZA, ANGELICA ORTEGA, DUSTIN SCHREIBER, SPENCER
    PARKER, SARA MURRAY, SCOTT RIEGER, EDWARD WRIGHT, GENE KAY,
    RANDY JAMES DEAN, KEVIN ZARLEY, COREY TURNBULL, IVAN OLIVARES,
    JAVIER VILLEGAS, SANDRA K. STEWART, LUZ MARTINEZ ACOSTA, KERSTINA
    CAGGIANO, EDWARD TRIPLETT, CANDICE VANCAMP, LEONARDO
    CERQUEIRA, BRANDON KELLER, BRANDON W. DORAN, CARLOS E. FLOUS
    AURAYA, GLENN SHANK, CHAD KINSWORTHY, BERNARDU ESCOBAR PEREZ,
    JAIME SAONA, JASON GILBERT, BRANDON WOMACK, RACHAEL CASCIANO,
    RUSSELL BEHRMAN, PATRICIA ANN MOODY, ANDREW KAIS, BRATSSON E.
    PINTO, SERGIO DANICO JUAREZ, RICARDO GARCIA, IAH MAROLS, SHANE
    BARTON, JOSE PEREZ, BENJAMIN D. HOWARD, ADAM SHERRIS, ROBERTA
    FACTOR, JONATHAN MARVIN, RACHEL SPALTH, MATT ROMMEL, DENISE
    TATOM, EDWARD BOBB, JHONSON MORILLO, NATHANIEL J. CAMACHO,
    CRYSTAL BERRY, SOCORRO JIMENEZ, DAVID EICH, MARIA MURZADO, ROBERT
    FARMER, KRISTY BOWEN, KRISTIN LOMBARDI, TANNER L. RENNINGER,
    MARICELA VENTURA, TARA WOOD, LAURA K. ORTEGA PEREZ, JASON LEIB,
    MARVEZ ALEGRIA, CLARIBEL VEGA, REGINALD DOVE, JR., CHRISTOPHER
    BASSFORD, JONATHAN STREETMAN, MARIA A. ARGUELLES, DAVID ORDONEZ,


                                            45
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page46
                                                            PagePage75
                                                                  78 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35072




    MEAGAN U. CROWE, ALBERTO MENDOZA CHAVEZ, JOSH VENVERLON,
    STEVEN H. STOWE, ERIC RIOS-FERMAN, MARC LINAMAN, ANA M. JIMENEZ,
    JESSICA VILLEGAS, JAMES TOWNSEND, JACOB DUNCAN, ALEX D-B POON,
    DANIEL BARBER, KELLIE SCHOENEMAN, ERIN DURKIN, GUILLERMO
    MARTINEZ, JR., DEWAYNE GARDNER, JENINE MEISNER, LAURA KNIGHT,
    JOSHUA DAMERON, JR., ROSS ARCE, SHAKIRA FREEMAN, CAMNLE BURNEVIK,
    VANESSA ACEVEDO, BRANDON GILLISSIE, KEVIN STECKE, ANGELA WICKEIF,
    SUSAN C. STRUNK, CHRISTIAN ARMENTA, MATHEW KREUZER, LENA M.
    FAMULANO, DONNELL HARRIS, NICOLE FAULKNER, CARLOS FERNANDEZ,
    BRIAN ALLEN MORA, MATTHEW MCGOWAN, VLADIMIR S. GARRIDO
    BIAGETTI, BRITTANY DOWELL, TONY HERNANDEZ, III, STEPHEN W. ROBERTS,
    HANNAH E. VOYTEN, STACY M. JOHNSON, JOSHUA LEONOR, RACHAEL JACK,
    ROBERT C. SHOUP, SHARA L. MATLOCK, SHANTELLE OLIVER, MIGUEL
    MARTINEZ, AMY TULLIS, ANDREW HETTINGER, MEGAN MACINTYRE, IAN
    SAMPSON, DENIENE GOREY, VANESSA GONZALEZ, ARTHUR BAKER,
    CHARLOTTE R. MAXWELL, AARON HORNER, ANNA DILLON, PAUL BISSETT,
    KAYLA NEWSOM, AMANDA FISHER, ALEXANDER DANIELS, GAGE BENSON,
    CORY TSEV, IVAN RUIZ, RUDY NUNEZ, SHADD MELCHIORRE, OMAR
    GUTIERREZ, ORIDIO CASTRO-DELCID, RUDY VILCHIS, CORDELL GODFREY,
    HEATHER RICHARDS, JULISSA DOUVILLE, CHELSEA E. FIELDS, RONALDO
    ALVAREZ, JACKIE LOUDERMILK, CLAUDIA E. TAYLOR, DEREK IAN
    CANTWELL, LETICIA QUINTERO, JERA L. PENNINGTON, MATTHEW T. DONIS,
    RYAN M. CASSLER, ANGELA GESARIO, SCOTT TAFT, REYNA C. CRUZ, DARRELL
    WARD, DANIEL ARGO, MEGAN A. MURRAY, MATTHEW SAUERS, ELIZABETH
    HOPKINS, BARBOA CAESAR, SHELLY M. STINSON, JUSTIN BREEDEN, REYNA M.
    RYES LARIOS, JENNIFER CURTIS, JESSA ANDERSON, JESSE WOOTEN, GABRIEL
    O. GURALIEROS, SCOTT MEISTER, FRENDIRA GOMEZ, DANIEL NEFF, DANETTE
    RODRIGUEZ, JOHNNY MALDONADO, ADAM DIREISDORF, JESSICA L.
    KACZMAREK, MICHAEL BEER, JOEL MAYO, MEGHAN L. CLOSE, MELISSA
    MARTINEZ, GIVONTE HUEY, ADAM DAVIS, DUSTTIN NICHOLSON, ROBERT
    MCCANN, GABRIEL WHITE, JONATHAN BOUYER, MICHAEL S. MOSCHINI,
    JULIE ANNE CORTIZO, AUBRY BAIRD, BRITTANY SWA, VERONICA MENCHEN,
    NETANEL GUTT, CARMEN M. DIAZ, ROBERTO GOUT, BEN CAMARONE GARR,
    MEAGHAN MCCLUGAIA, GROCAIELO HERNANDEZ, ROBERTA OKUADJO,
    KARISMARIE NIEDZWIECKI, SCOTT RAMR, EMILY EDGAR, LAURA IBARRA,
    ERIC LEWIS, JOSE A. SANCHEZ-PENA, DEREK CASE, KARLI KOPIETZ, CARLOS
    ROMERO, DARRELL ANDERSON, KRISTIAN PI, MELISSA ALVARADO, ROBERT O.
    SMITH, PAUL A. ANDORFER, ELIZABETH H. GOMULA, JEFFREY A. MOBLEY,
    JOSHUA MIDDENDORF, KAYLA M. DAVIS, CHRIS PERRY, ANDRES QUINONES,
    ROWANA ANTHONY, MARIA REYES, ZACHARY SANFORD, SANDRA CHURCH,
                                            46
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page47
                                                            PagePage76
                                                                  79 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35073




    TONY LACHEL, MILTON CHAMBERLAIN, III, ANDREW MCIALWAIN, SARAH
    ELIZABETH WILLS, JASON LEVERENZ, ERIKA MAH, ARGURO RAMON, SCOTT
    MUMFORD, FERNANDO BARRETO, DAVID R. PERRUCHON, URI ANTONIO
    AGUILAR, JOSEPH DEIVECCHIO, MARK B. PAETZ, SHENISE WILLIAMS, CARLA
    M. CARRABBIA, STEPHANIE PORTILLO, JAMES BITTNER, SORAYA KANOU,
    MARTHA RODRIGUEZ, KEVIN CHAN, RICHMOND C. FRISON, ANDRIA LARSON,
    VICTORIA GUTIERREZ, RUSSELL A. CARATANUTO, FRANKO MERINO, EDITH
    SIGARAN, MARINA TAYAMA, RACHEL NORRIS, CIARA L. HURU, TRACIE
    SHALTUCK, HOLLY KENNELL, MARK GIORDANO, MICHAEL PRINGLE, JESSICA
    GARCIA, VERENICE GALVAIN, MAYLIN LEE SCHOFIELD, GENIFER GELMAN,
    RAMON A. RAMOS, STEVEN HALSTEAD, STEVEN MOO, NICHOLE R. HUNDLEY,
    DARLENE NICHOLS, JOHN THOMAS GONZALEZ, COLE HOLMAN,
    JOHNATHAN MORRIS, DANIEL FERRIE, KRISTEN KING, AMANDA PASTORE,
    MIRIAM BAUTISTA, DONNA LEE JOHNSON, JOANNY ALVAREZ, KYLE
    YANDENBURGH, ALEJANDRO LOPEZ, KELSEY WRIGHT, ZAKARIA FESSIKH,
    MATTHEW ROWEDDA, JONATHON WOLAK, LUIS A. VEGA, SAIAS MARTINEZ
    MONDRAGON, MARCOS MCADOO, REBECCA DAMPHOUSSE PLANT, MONICA
    GARCIA, DANIELLE ENGLE, ERIC LUND, JOSH PAETZ, JIMMY TUCKER,
    AMANDA HENRY, JESSICA DAVIES, ROBYN YEAGER, KALINDA FLORES, JOSE R.
    ORTEGA, JOHN M. FEAR, JAMIE LAMB, JUVENAL VARGAS, OSCAR PEREIRA,
    KYLE FENNESSEY, CHELSEY NICASTRO, CARLOS ALEXI AVALOS GRANADOS,
    HEATHER DORNHECKER, PATRICE DERFLINGER, MARTA SERRATO, DENNIS
    MIGUEL ORDONEZ-RAMOS, RAMON ALONSO, JOSIE HALL, LYDIA PIEPER,
    RAUL CRUZ, MICHAEL J. WOOD, ERICK MEDINA, CARRIE SWANSON,
    (CLEMETSON), KEISLER BAQUIRAN, BRITTNEY ALSTON, GABRIEL VASQUEZ,
    NICOLE DAVIS, KELLY PALECEK, DANIEL HOWLING, LUIS VIDAL, KRISTIN
    VATES, ALEXANDRA NEAL, RICHARD BUTCHER, ISELA HERNANDEZ, NORMA
    P. MORALES, STEPHANI TWIDELL, JOSE RAUL BARRIOS, DARRYL MILLEDGE,
    SCOTT M. COSTELLO, KENNETH J. STACY, NICHOLAS TELLEZ, SEAN SULLIVAN,
    JEFF HABLE, KRYSTAL BEINING, LORENA A. CHAPARRO, ARAN CASTILLO,
    JOHN J. HOLLAND, MARK A. GAJDA, MARISOL I. TELLEZ, DUSTIN ROBERTS,
    STEVEN HASTINGS, JEFFREY E. RUPARD, JOANNA WILLIAMS, RYAN
    CHRISTOPHER FURST, ABIGAIL VEGA, WANDA A. HARY, MICHAEL PRICE,
    MARISSA COOLEY, CRUZ FLORES, MATTHEW WERNER, GREGORIO CASTILLO,
    RAMEL CRESPO, ANTHONY ESQUIVEL, OCTAVIO MORA, JACOB N. WILDE,
    CHRISTIAN ROCHA, JASON A. SIMON, NICOLE RECCO, JOHN
    JOYCESUMMERFELD, NATHAN FENWICK, MICHAEL BERLAD, JORGE LOPEZ,
    EUA ANGEL, MARISOL RAMIREZ, KELLY NITZSCHE, EMILY A. CARR, APRIL
    LEAH MILLER, (DELSOL), KARL HASENDEHRL, ISABEL PRITCHETT, RYAN
    MCINTYRE, ANHARA ROLON YANEZ, ADAM CHRISTIAN, EUSTOLIA MEDINA,
                                            47
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page48
                                                            PagePage77
                                                                  80 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35074




    PATRICIA VILLANUEVA, MERIDETH ELBRECHT, JOHN UNDERWOOD,
    OLGUIMAR RODRIGUEZ-RAMOS, ROSARIO BETANCOURT, KRISTINA R.
    RODRIGUEZ, MELVIN ALVAREZ-GREGORY, KATHRYN DIAZ, MOISES RUIDIAS,
    NATHANIEL DAVID SCHNEPPLE, DANIEL DALTON, ROBERTO GOMEZ,
    DIESHON CLARK, JONATHAN POPCHOKE, MATTHEW TORNO, NICHOLAS
    DWYER, WILLIAM AVILES, AILIN REYES, ABRAHAM MORAGA, JESUS
    ORTEGON, CHRISTOPHER AARON ARMSTRONG, LUIS VICENCIO, CHUN W. YU,
    ALMA DELIA CALDERON VELAZQUEZ, APPOLONIA PEREZ, STEVEN ROPER,
    ROBERT STRAUSBAUGH, LOVANA TAYLOR, ALEXIS L. MARTINEZ, MARTHA
    LORENZO MORALES, JOSE HERNANDEZ-MIRANDA, LAUREN KELSCH, SEAVEN
    CAYSON, REGGIE COVERSON, STEVEN CRAMP, SARAH L. MEYER-ALLEN,
    CASSANDRA MALAK, WILLIAM COLLINS, NORMA ORTEGA, KYLE RICHUN,
    EMILEE CALHOUN, MIKE STELZER, MORTIMER CADOGUN, RAUL RUIZ, JR.,
    RAUL LOVATO, LUIS ALONSO ORTEGON, CHRISTINA HOLLINGSHEAD, ADAN
    CASTILLO RAMOS, ERIC LOW, VANIA VASQUEZ, JONATHAN R. NICHOL, JOE
    ROSTYNE, JANNELLE KIRKWOOD, KOFI BOSSMAN, NATANAEL DIAZ
    PORTILLO, TARA M. GENTRY, CHRISTINA G. WEST, GERALD V. LABENSKY, JR.,
    FREDDY A. DIAZ VEGA, SARA GARNER, MICHAEL RINGLE, FELIPE NAVARRO,
    PARITHAN KUNGSUVVAN, JOSEPH JACOBS, ALEXANDRIA RAMAS, SARAH
    NOAH, JONATHAN M. HAYS, ROBERT J. GALLAGHER, RENEE POPE-MACEDO,
    KATHRYN ARMSTRONG, NICOLE PERKINS, MICHELLE HERRERA, LUIS TORRES,
    II, AMBER L. FORTSON, BRANDON MORGAN, VIDALIA FLORES TRUJILLO,
    SARAH PAPE, JOEL GOSNELL, VIVIANA HENRIQUEZ, AMIE MYERS, DAVID
    NOEL, ANDREW PAOLINETTI, ADELINA SANCHEZ, WAYNE CHARLES FRANZ,
    WILLIAM R. DOWNARD, MILAGROS M. DE LA FUENTE, BRIDGETT THOMAS,
    JOSE JACOBS, WILLIAM I. LAKE, CRYSTAL TORRES, ERNEST M. DIAZ, SHALETT
    DOXIE, SHALETT DOVIE, BRIAN P. HOWELL, JOSSEP DIAZ, JASON KERN,
    MADDIE BRENNAN, JOE DETTLO, MELISSA SOSA, EVA ANGEL, LOURDES P.
    FLORES, ANA DELGODILLA, TIARA HUGHES, ROXANA MORALES, FREDDIE
    AHUMADA, ANTHONY MANCO, LAURA YBARRA, CARLOS FRAGUADA, PETER
    C. DELGADO, BRITTANY LINK, JOSE VILLAFRANCO, CONSUELO V. PEREZ, JOSE
    RAMIREZ, ANA PIMENTEL, BONNIE BUSS, KEVIN SCOTT, GRACIELA ESCOBAR,
    MORTIMER CADOGAN, THOMAS BLAKE DODSON, WILLIAM R. MEYER, RYAN
    TRACY, BRIAN SHORT, RAFAEL ESCALANTE, JOSEPH ROSTYN, ANA LUISA
    VIDAL, JOHN E. HEJDUK, THOMAS WERNER, ASHLEY P. GREEN, MICHAEL
    IERINA, KATE KUZMESKUS, ERNESTO BALDELAMAR, CARMELO MENDEZ, JR.,
    OMAR CASILLAS, JACOB MAJOR, KAI CLARK, RODIS NAJARRO, MARIA ROSA,
    MARK A. TURNER, TRISTA P. TAGUE, YVETTE DODGE, COREY YEAUGER, HANS
    RICHTER, JOSHUA GOTTLOB, ALYSSA ASHLEY CHISHOLM, BRYCE HANDY,


                                            48
              Case
               Case17-2208,
                    18-359, Document
Case 1:17-cv-03875-PKC-CLP           92,
                                     177,
                              Document   04/01/2020,
                                       11704/17/2020,2812001,
                                                       2821699,
                                             Filed 04/17/20   Page49
                                                            PagePage78
                                                                  81 ofof89
                                                                         of49
                                                                            86
                                                                            PageID #: 35075




    GABRIEL CARRION VELLEJO, ALFREDO CUATE BRIONES, ANA MARIA
    HEREDIA, ANA LAURA SANCHEZ INFANTE, JAIME MANZO, JASON LIS




                                            49
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage79
                                                                Page1
                                                                  82 ofof89
                                                                         of886
                                                                            PageID #: 35076




    SULLIVAN, Circuit Judge, concurring in part and dissenting in part:


          While I concur in Parts I and II of the majority’s decision, I respectfully

    dissent with respect to Part III. Specifically, I disagree with the majority regarding

    the proper standard to be applied in determining whether plaintiffs are “similarly

    situated” for the purposes of a collective action under 29 U.S.C § 216(b).

    Furthermore, I believe that the district court’s decertification of the collective

    action was not an abuse of discretion when judged against the correct standard.

    Accordingly, I would affirm the district court’s ruling in its entirety.


                                               I.


          First, the majority’s newly minted definition of “similarly situated” – i.e.,

    that “named plaintiffs and opt-in plaintiffs share one or more issues of law or fact

    that are material to the disposition of their FLSA claims” regardless of any

    “dissimilarities in other respects,” Maj. Op. at 29 (emphasis added) – has no basis

    in the text of the statute. As the majority concedes, the FLSA nowhere defines the

    term “similarly situated,” leaving the words to be interpreted in accordance with

    their plain meaning and the reasoned judgment of district judges tasked with

    assessing the universe of facts available in a given case. Common sense would

    suggest that “similarly situated” often requires more than the sharing of a single
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage80
                                                                Page2
                                                                  83 ofof89
                                                                         of886
                                                                            PageID #: 35077




    fact or legal issue, and that the existence of multiple dissimilarities would be

    highly relevant to the inquiry. The majority’s definition – equating “similarly

    situated” with “any similarity” – lowers the bar for collective actions, and reduces

    district courts to mere bystanders rather than gatekeepers.


          Unlike the majority, I do not view the differences between Rule 23 and

    § 216(b) as supporting the “any similarity” standard. To be sure, the standards

    under Rule 23 and § 216(b) are wholly “independent of, and unrelated to” one

    another, Kern v. Siemens Corp., 393 F.3d 120, 128 (2d Cir. 2004) (quoting Grayson v.

    K Mart Corp., 79 F.3d 1086, 1096 n.12 (11th Cir. 1996)), and the requirements of

    § 216(b) are less stringent than those of Rule 23, see Myers v. Hertz Corp., 624 F.3d

    537, 555–56 (2d Cir. 2010), in part because courts are not faced with the same due

    process concerns regarding absent class members that they face in a class action

    under Rule 23, see Hoffman v. Sbarro, Inc., 982 F. Supp. 249, 263 n.17 (S.D.N.Y. 1997)

    (Sotomayor, J.) (observing that Rule 23 is designed in part to protect the due

    process rights of absent class members, a concern that is not present in the FLSA

    context). Nevertheless, I am not convinced that Rule 23 and § 216(b) serve

    “fundamentally different purposes,” Maj. Op. at 38, or that their differences are so

    substantial as to make the “similarly situated” requirement of § 216(b) a mere



                                              2
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage81
                                                                Page3
                                                                  84 ofof89
                                                                         of886
                                                                            PageID #: 35078




    formality. “Section 216(b) of the FLSA and Rule 23(b)(3) are animated by similar

    concerns about the efficient resolution of common claims.” Calderone v. Scott, 838

    F.3d 1101, 1103 (11th Cir. 2016). While plaintiffs must make an additional showing

    to be certified as a class under Rule 23, neither plaintiffs nor the court would be

    significantly benefited if plaintiffs were allowed to proceed collectively despite

    having drastically different material facts or different legal claims simply because

    they share a single common fact or legal issue. See Hoffmann-La Roche, Inc. v.

    Sperling, 493 U.S. 165, 170 (1989) (“A collective action allows . . . plaintiffs the

    advantage of lower individual costs to vindicate rights by the pooling of resources.

    The judicial system benefits by efficient resolution in one proceeding of common

    issues of law and fact arising from the same alleged discriminatory activity.” (emphasis

    added)); see also Zavala v. Wal Mart Stores Inc., 691 F.3d 527, 538 (3d Cir. 2012)

    (explaining that “simply sharing a common status, like being an illegal

    immigrant,” and being subject to a “common scheme” does not amount to being

    “similarly situated” if “[l]iability and damages still need to be individually

    proven”).    Although the majority is undoubtedly correct that “where the

    conditions of § 216(b) are met, employees have a substantive ‘right’ to proceed as

    a collective,” Maj. Op. at 38, plaintiffs must, as a threshold matter, actually satisfy




                                               3
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage82
                                                                Page4
                                                                  85 ofof89
                                                                         of886
                                                                            PageID #: 35079




    those conditions – including that they are “similarly situated.” Where they cannot,

    employees will nonetheless continue to have an incentive to bring FLSA suits

    individually, particularly since prevailing plaintiffs will still be entitled to

    attorneys’ fees under the statute even if the damages award is modest. See Fisher

    v. SD Prot. Inc., 948 F.3d 593, 604 (2d Cir. 2020) (emphasizing that there is no

    requirement that attorneys’ fees be proportional to the settlement amount, as

    “[t]he whole purpose of fee-shifting statutes is to generate attorneys’ fees that are

    disproportionate to the plaintiff's recovery” (emphasis omitted) (quoting Millea v.

    Metro-N. R. Co., 658 F.3d 154, 169 (2d Cir. 2011)).


          I am equally unpersuaded by the majority’s critique of the ad hoc test

    employed by the district court and many other courts around the country. Maj.

    Op. at 31. Most of the cases cited by the majority are readily distinguishable, and

    do in fact assess some of the factors identified under the so-called ad hoc test. See

    Halle v. W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 226 (3d Cir. 2016)

    (emphasizing that courts should consider “all relevant factors . . . on a case-by-case

    basis,” including “the factual and employment settings of . . . plaintiffs, the

    different defenses . . . , the degree of fairness and procedural impact of certifying

    the action . . . , and whether plaintiffs have made the appropriate filings with the



                                              4
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage83
                                                                Page5
                                                                  86 ofof89
                                                                         of886
                                                                            PageID #: 35080




    EEOC”); McGlone v. Contract Callers, Inc., 49 F. Supp. 3d 364, 367 (S.D.N.Y. 2014)

    (looking not to a single question of law or fact but rather “common questions of

    law and fact,” and specifically noting that courts typically consider the ad hoc

    factors). The majority leans most heavily upon the Ninth Circuit’s decision in

    Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018), which contains broad

    language that arguably supports the majority’s expansive “similarly situated”

    requirement. But while the Ninth Circuit disapproved of the ad hoc approach “as

    it is typically articulated,” even it clarified that it did not intend to “preclude the

    district court[] from employing . . . a version of the ad hoc test modified so as to

    account for the flaws” it had identified. Id. at 1117, 1117 n.21.


          To me, it seems obvious that an assessment of whether plaintiffs are

    “similarly situated” requires the application of an ad hoc test that leaves district

    courts free to consider the myriad factors – including both similarities and

    dissimilarities – at play in a given case. See Zavala, 691 F.3d at 537–38 (finding that

    the plaintiffs had failed to satisfy the “similarly situated standard” because “[t]he

    similarities among the proposed plaintiffs are too few, and the differences among

    the proposed plaintiffs are too many” such that there would be “minimal utility in

    streamlining resolution of the claims”). Although the requirements under Rule 23



                                               5
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage84
                                                                Page6
                                                                  87 ofof89
                                                                         of886
                                                                            PageID #: 35081




    and § 216(b) are different, we have in fact recognized that the predominance

    inquiry under Rule 23 and the “similarly situated” standard under § 216(b) are

    “admittedly similar.” See Myers, 624 F.3d at 556. A district court should thus

    consider similarities such as “whether the plaintiffs are employed in the same

    corporate department, division, and location; whether they advance similar

    claims; whether they seek substantially the same form of relief; and whether they

    have similar salaries and circumstances of employment.” Karlo v. Pittsburgh Glass

    Works, LLC, 849 F.3d 61, 85 (3d Cir. 2017) (emphases omitted) (quoting Zavala, 691

    F.3d at 536–37). It should then weigh these against any dissimilarities, such as the

    “disparate factual and employment settings of the individual plaintiffs” and

    “defenses available to defendants which appear to be individual to each plaintiff.”

    Scott v. Chipotle Mexican Grill, Inc., No. 12-cv-8333 (ALC) (SN), 2017 WL 1287512,

    at *8 (S.D.N.Y. Mar. 29, 2017) (quoting Hernandez v. Fresh Diet, Inc., No. 12-cv-4339

    (ALC) (JLC), 2014 WL 5039431, at *3 (S.D.N.Y. Sept. 29, 2014)); see also Zavala, 691

    F.3d at 536–37 (“Plaintiffs may also be found dissimilar based on the existence of

    individualized defenses.”). In weighing these factors, a court should consider

    “fairness and procedural considerations counseling for or against collective action

    treatment.” Scott, 2017 WL 1287512, at *8 (quoting Hernandez, 2014 WL 5039431, at




                                             6
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage85
                                                                Page7
                                                                  88 ofof89
                                                                         of886
                                                                            PageID #: 35082




    *3.   In my view, this standard more appropriately accounts for the “flaws”

    identified by the court in Campbell while still promoting efficient and just

    resolution of claims.


           I am thus less troubled than the majority that “courts facing parallel motions

    to decertify an FLSA collective action under § 216(b) and to certify a class action

    under Rule 23 have tended to allow either both actions or neither to proceed on a

    collective basis.” Maj. Op. at 34 (quoting Ruiz v. CitiBank, N.A., 93 F. Supp. 3d 279,

    298–99 (S.D.N.Y. 2015)). While the two provisions are surely distinct, such an

    outcome would seem to be a natural result of two statutes that allow for class

    treatment based on some showing of similarity between plaintiffs. In sum, rather

    than being forced to certify a collective if plaintiffs share a single common issue,

    the district court, with the benefit of having reviewed volumes of record evidence

    after years of discovery, should be able to weigh the similarities and dissimilarities

    to determine if plaintiffs are “similarly situated” such that the collective action

    mechanism is the appropriate vehicle for the claims at issue.


                                               II.


           Having defined what I view as the appropriate standard, I also depart from

    the majority’s application of the law to the facts here. While one can quibble with


                                              7
              Case
                Case
                   17-2208,
                     18-359,Document
Case 1:17-cv-03875-PKC-CLP   Document177,
                              Document88,
                                       11704/17/2020,
                                          04/01/2020,  2821699,
                                                       2811938,
                                             Filed 04/17/20 PagePage86
                                                                Page8
                                                                  89 ofof89
                                                                         of886
                                                                            PageID #: 35083




    the propriety of the district court’s reference to the “sliding scale” standard, it

    seems to me that the district court’s ultimate conclusion in this case was wholly

    justified. See Farrior v. Waterford Bd. of Educ., 277 F.3d 633, 635 (2d Cir. 2002)

    (upholding the district court’s decision where it misstated the standard but

    properly analyzed the claims). The district court cited the ad hoc factors “[t]o

    avoid conflating § 216(b) collective certification with Rule 23,” and I see no

    evidence that its analysis was in fact driven by the more stringent requirements of

    Rule 23. Scott, 2017 WL 1287512, at *8. Instead, the district court concluded that

    despite the possibility that one could identify a common issue among Plaintiffs,

    the similarities were superficial. Its decision was supported by factual findings,

    and to my mind at least, was not an abuse of discretion.


          For all of these reasons, I would affirm the district court’s ruling in all

    respects. I therefore dissent from Part III of the majority’s opinion.




                                              8
